Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 1 of 66




                    EXHIBIT                   C
                                 Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 2 of 66




Sally Kleeberg's expenses paid by Mr. Eber



Sallv Kleebero
                              Excellus      {medicatons)      Capital One                                                                          Buffalo Cardioloov &
                 Excellus     checl( f    American ExDress     { Dental )     Frank Voelker, Do    Anthone Eve C€nter    Butfdo Meclical GrouD      Pulmonarv Assoc       Total Due

 811 1/201   0      951.04      # 775
 811112010                    *'l'Tlt                                                     62.25
 812412010                    &'lq6                   47.21
 a12412010                    :E1q'l                                                                             33.29
 al24t20'to                                                                                                                                                        6.88
 9/1 t/2010         951.O4      # 76'5
 9/30/2010                    ,L V-tO                 17.62
 9/30/2010                    e4nl                                                          3.79
  'tot4t20'to                 +t6t                                 1,300.00
 1018120'to         9s1.94      # 872
1012612014                     +qc7)                  19.67
1111rl12.)1o                   &9,                                                                                                        6.rtil
1111012010           951.04     # 839
1112s12010                     ,t-8.t5               108.37
12t10,t2010          951.O4     # 855
12t31t2010                    -tl-'K91(                6.0
12t31t20'lO                   .P 6.4 "l                                                     5.06

Total              4,756.10                          198.87        1,300.00                71.10                 33.29                    6.40                     6.88      6,372.&




                                                                                                                                                         EB-00001606
              Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 3 of 66


                                                 PO Box 22990
                                                 Rochestar, NY 14@2
 "   Fixcell"t                 SW                                                                                         BILLING STATEMENT
     A rcnprof'l lndependenl llcssee ol lhe Bluecross Blueshield Associslion                                                  (See Heverse For Service lnlormation)



                                                                                                                                 Group Number              Date Billed

                                                                                                                                    7707"OO2 |              07-r5-ro
                                                                                                                                                              Payment
                                                                                                                              From                            Due Date
                       WENDY;TEEN
                        EBER BRoS WtNE                  6   LIQUoR                       000027
                                                                                                                 --2'-     08-o r -'to         09-01-r0       o8.ot-to
                        30    CORPORATE DR
                        NoRTH;HAVEN CT 06\73                                                                                     PAYMENT IS DUE ON OR
                                                                                                                                 BEFORE THE DUE DATE.
                                                                                                           All checks will be deposite{ upbn receipt.
                                         This bill includes all payments and subscriber additions,
                                         changes;-and'terrniniti6ni processed-as of 07-15-1'0                                              r
                                                                 I                         Z\'.)       Lq-                 1{1. o 't
                                             -i'rpRt0R pREl,lrul.l             ts   PAsr DUE. cLAu.ls l,lAY BE bitltro                                        LaY
           RECONCILIATION OF                                              BILLING                                      CURRENT tsILLING


                                                                                                       Balance ForWard                                   95r.04
          Adjustments                                                               00



           Adjusted Amount Due                                       2,96t .95
                                                                                                       Subscriber Changes                                   .00




lmportant To receive proper bredit return this Stub to fhe addrebs on reverse side with check male paydble to:'Excellus BlueCross BlueShielli

     Do not send any other correspondence                                                                                                                   R- ooo5
             with your payment.
                                                                                                  GroupNumber.............. 7707-oo2                 1




                                                                                                  Date     Billed                      07-15-10
                       WENDY EBER
                       EBER BRoS WrNE 6 LIQUoR                                                    Billing Period.................,.....,. 08-01 -   l0 to 09-01- 10
                        30CoRPoRATE DR.
                       NORTH HAVEN CT 06473                                                       Payment Due Date ,..,.,.. 08-01 - l0

                                                                                                  Total.      mium Due                              12.


                                                                                                                      PREMIUM                                 F1S0P1   0?!8




                         08    0   Il,   0   0? 1,51, 0B    E   00 8351,e1100 ??B?0 0a l, ?

                                                                                                                                  EB-00001607
       Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 4 of 66



Excellus@M
An lndepEndsl Licensee ot lh€
Bl uecross Blueshield Associalion
                                                                                                        Page        2




                suBscRtBER LtsTtNG WlrH PREMIUM FOR             GROUP 7707 -002 I           AS   OF   07- 15- l0



   Subscriber                       Subscriber           Employee         Package         Contract
                                                                                                           Premium
   lD Number                          Narne               Number          Number            Type
                                              002   EBER BRoS. WINE   E   LIQUoR

 lll4o3l                       EBER, LESTER                                  010                20              2,010.91


                                                                             SUBTOTAL AI'IOUNT             2   ,0l o.9   l
                                              007   EBER BROS BUFFALO

                              KLEEBERG.SALLY                                 010                t2               , 951.04


  -+4140                                                                     SUBTOTAL AI,IOUNT                 95r.04

                                                                             TOTAL   AI,IOUNT              2,961.9s




                                                                                                                             Fl30tu   m,/o3



                                                                                         EB-00001 608
    Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 5 of 66


I




          LESTER EBER                                                   775
          95 Allens Cleek Rd, Ste. 10                                  1VUU0
          Roihester, NfY 1461&3250                           ?-/"

        Pav lo
        0lder
                       uJ* sJ*/*sJ*ilul     Atu\W4'4
                                                        a4
                                                         a
                                                             t$ 7,i'/ #
                                                                       a glti-
                                                                          i:3.',1:"
                                                                       t!

              HSBCO}PREMIER
        For
              Rochests, NY 14518




          r:o t eOoOO              eOrfOOO tr'   O??s
                                                        #%                     F




                                                                             a@Er




                                                               EB-00001609
                Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 6 of 66


 nq                                                                     STATEMENT                  BILL   DATE          ACCOUNT    NO.     AMOUNT ENCLOSED

   FRANK       VOELKER,      DO                                                                    07   /22/   Lo         1731              $
   1825 HAPLE hOAD SUITE 5                                                                                          PLEASE PAY TTIIS AMOUNT
   WILTIAUSVILLE, NY 14227
                                                                                                                              62-25r'




      14839


      SALLY KLEEBERG                                                                     FRANK VOELKER, DO
      83 ASTOR PL                                                                        1825 },IAPLE ROAD SUITE 5
      EAST AMHERST        NY       14051_1847                                            WILLIA}ISVILLE, NY 14221



                                                        RETURNTOP PORTION. RETAIN LOWER-

IESSAGES EXPLAINED                .B

 Date                    M             Service Descri                         CPT             Dx                                                 Lirre Balance
      rt*rt Please PaV uDon Receipt                                                                                                       :tJ<>'<
                                                                                                                                          :!:'lfr,                  :

                                                          j.,k,k,t'rtk*'k'!,r*:!:,r*rcrrrrrrrt,r:rrk:r*>rrr:r:r:'r,k*rrc,*/<y'r*rr:r:k:k*,k
      :iII,k-Iki*t-Ig*-f li'(I{g$[,.(RIii$Rl,.(Rit;*L+gll                                                                                                 i

                         rnsuranqe Charges pending to-Prv:
                                  r'ii"ilviial";;:I;"t-iiiF."ai"e
                                                                                     '          69.08
                                                                                                                  4e.80 -1e.28 r 0.00
        /to 1
)3 01 '/10           1 E
                       -          OFFTCE  vrsrr EST LEVEL 3               99213          272.0               62.25
)3 24                                  H;aiciie Parrment                                                                   0.0q
       lL0
)5 10 '/10                             nS on DEDUcf Payment                                                                A.A0
)5 13   '/n                            Meaic OnoUCT Palment                                                                0.00                          ,l


)6 28                                  BS OF DEDUCT Palrment                                                               0.00                           162       1s*
                                                                                                                                                                    I



                                                                                                                                                                    i



                                                                                                                                                                    i


                                                                                                                                                                    i
                                                                                                                                                                    i


                                                                                     ii.,;.                                                                         I

                                                                                                                                                                    I



                                                                                                                                                                    i

                                                                                                                                                                    :


                                                                                                                                                                    i

                                                                                                                                                                    I




                                                                          lr"'
                                                                           '.li




l-This bill applied againgt your deductible. You are responsible to pay,us.
rE LAST PAID     AMOUNT           Currenl     Over 30       Over 60       Over 90             Over 120          lns Pending       Collections            -liotal Balance

)0/00/00            0. 00          62.25        0.00           0.00               0.00              0. 00                              0. 00:                 16z       25   ''




;--u
t5.-,d-
                FRANK VOEI"KERi DQ..
                1825 I'IAPLE    :StlITE 5
                                   ROAD
                                                                                                                                   PLEASE PAYTT,IIS

                wrtlrAHsvrLLE, NY 74227
                                                                                                                                 i Ph: (716)*8
        pATll "I-SALLY            KLEEBERG PRV# 1 VOELKER,                          FRANK          J,   D0                       ,Acct/l:173
                                                                                                                                   'Dat'e:      07
                                                                                                                                   '      Page       1




                                                                                                                      E8-00001 61 U
    Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 7 of 66




                       LESTER EBER                                                   776
                                                                          7-/ -
                 I                                                                                  i
                .lI    95 Allens Creek Rd, Ste. 10                                  1$-aw
                -l     Rodrester,     Iff   1461&3250                                               l''
                                                                                                    t
                 i                                                                                  I
                 I
                 :
                      Pav lo
                      Oftur                                               $dJ#                      I
                                                                                                    I
                                                                                                    I
                                                                                                    t.
                                                                                                    I
                .t                                                                  lq   :::r,lP.
                                                                                                    I

                  I
                 !

                         HSBCC}PREMIER
                            Rodrests, NY 14618

                      For     Aetf. tzz I                                 *
                       r:o      e   aoooo        eor:-oo   lrr.   o ??E




:


                                                                                  EB-0000'1611
                     Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 8 of 66



     MESSAGES EXPLAINED                BELOW
       Date          Palr Prvr            Service Descr              n               CPT      Dx                           ment                     Line Balance

                   Please Pay upon Receipt                                                                                                          :t*rk
                   Thank You"   foi vour Drompt attentlon.                                  i              r             '
                           . .. .. .. .. .. .. .. .:InR,! ?9P 5.,.?5.ItiIF, ],.91i",*)k**irr**?k:k:kJ,:t,t:t*:t,k**,t***JcJr*:k*;tu!r-!-L-L-i'-r--L-u+"'
                                   Insurance Chars.es pendins, to Prv:                                          59.08
                                   Ins PaylAdj aglinst Ins [ending                                                            49.80 -79.28                 0.00
      03/0r/ ro i1E                OFFICE VISIT EST LEVEL 3                           992L3 272.0 62.25
      03/24/ rO                             Hedicare Pavment                                                                    0 00
      05 / l0/ 10                           BS 0F DEDUCf Paynent                                                                0 00
      0s'/ r3'/ ro                          l{edic DEDUCT Pa5rment                                                              0 00
      06/28/ L0                             BS 0F DEDUCT Payment                                                                0 00                      62.25x     ..




                                                                                                                                                    q'-'{?.
                                                                                                                        VJ43 1;A.s
                                                                                                                                            =.:y
                                                                                                        4

     E-This bill applied against your deductible. You are responsible to pay
.
    DATE U\ST PAID     Anto{rtJT      Current        Over 30        Over 60       Over 90       Over 120       lns Pending        Collections        Taial Balance

      00/00/00            0.00         62,25            0.00             0. 00        0.00           0.00             0.00             0.00     I
                                                                                                                                                        62.25

                      FRANK VOELKER, DO
                      1825 I,TAPLE ROAD SUITE 5                                                                                -->l-
                     WILLIMSVILLE, NY L422I                                                                                                           62.25*
                                                                                                                                   Ph; (716)-810-9967
             PATII I-SALLY KLEEBERG PRVii 1-VOELKER,                                     FRANK     J,   DO                         Acctlfr 1737
                                                                                                                                   Date: 07/22/lO
                                                                                                                                          Page 1      of   1




                                                                                                                   E8-000016'12
      Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 9 of 66




           ailrericJn Expresso Traditional Green Card                                                                                                                       p. 1/5

IqPRES!    SALLY KLEEBERG
           Closing Date o8/1 1/10                                                                                                      Account Ending 2-61009


    New Balance                                                                                 $47.21

    Please Pa                                                                                 08126110
                                                                                                                                                          I rl',
                                                                                                          Account Su
B    See page 2 for   important information about your account.
                                                                                                           /'prcyigul Boloncc
                                                                                                                                                           ,l
                                                                                                            Pqyryenqs/Crcdhs                          r
                                                                                                                                                 ?r        tl.' .+547.21
                                                                                                            New Charges
        wELCOMEDFORAN       END OF SUMMER ADVENTURE                                                         Fe€s         I                       i,
                                                                                                                                                                    iso.oo
                                                                                                                                  ',                            "
                      on BACK TO SCHOOL BASICS.
                  TMEMS€R TO UsE    YOTJR CARD      fOR U(N'AILY EVERYTHING, FROM INJOYING                  New Balance                                             s47,21
                       tvE L   ST OAYS OF   SU[4 ,ltn TO SfOCXll.lG UP Ot l THt ISSENIIALS.
                                                                                                                                                      ,\,,.lll//    .',,,
                                                                                                            oajliin eilting Perirrdl     .3'l
    EXPLORE MORE GREAT PI.ACES YOUR          CAiO   IS   WETCOMTD ATAMEXNETWORKCOM,/WELCOME

                                                                                                          Customer Care
                                                                                                                     P.y by Computer
                                                                                                                     a   mericanexp ress.com/pbc

                                                                                                            Customcr Care               Pay by Phonc
                                                                                                             -800-52&4800               r8o0472-e?e7,
                                                                                                              'l
                                                                                                                   See page '2    for additlonal informatiin,




                                              wrtrr



I   Please fold on the perforation below, detach and return               with your payment     I
                                                                                                         E8-00001        61   3
        Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 10 of 66



 SALLY KLEEBERG                                                           Account Ending 2-6't 009
                                                                                                                                                  )      r       -p.zs
Payment* lf your payment is received after 5:00 p.m. it may not be crdited to your Account untilthe next day. lf your payment does no-t meet the
foliowing requiremenis, crediting may be delayed and you may incur late payment fees and additional interest charges. Payments must: (1) be sent to
the payment address shown on your$atement and must includethe remittance coupon from youriatemerq (2) be madewith a single checkdnwn
onaUSbankandpayableinUSdollars,orwithanegotiableinsrrumentppyablein.USdollarsandclearablethroughtheUSb.alki4ssystem;and-B)                                               _


include your Accounl number. Elecirohic paymerits must be made thiough an elecironk payment method rayable in US dollars and cleanble through
theUSbankingsystem- lfweacceptpaymentinaforeigncurrency,wewillconvertitinroUSdollarsataconversionratethatisacceptabletous,unless
aparticularrateisrequiredbylaw. Pleasedonotsendpost-datedcheckastheywill bedepositeduponreceipt. Anyrestrictivelanguageonapayment
we accept will have no effect on us without our express prior written approval. We will re-present to your firanc ia I institution any payment that is
returned unpaid.
Permission for Electronic Withdrawal: (1) When you send a check for payment. you give us permission toelectronically withdraw your payment from
yourdepositorotherassetaccount. Wewill processcheckelectronicallybytransmittingtheamountofthecheckroulingnumber,accountnumber
and check seilal number to your financial institution, unless the check is not processable electronically or a lss costly process is available. When we
process your check electronically, your payment may be withdrawn from your deposit orother asset accoun: as soon as the same day we receive your
checlgandyouwill notreceivethatcancelledcheckwithlourfinancial            accountstatement. lfwecannotcollectthefundselectlonicallywemayissuea
draftagainstyourdepositorotherassetaccountfortheamountofthecheck (2)ByusingPayByComputer.PayByPhoneoranyotherelectronic
payment service of ours, you give us permission to electronically withdnw funds from the deposit or other sset account you specify in the amount you
reguest. Paymenrs using such services of ours received after8:0o p.m. MST may not b€ credited untilthe nert day.
How We Calcuhte Your Balance: We            use the Average Daily Balance (ADB) method (including new tonsac;ions) to calculate the balance on which we
charge interest for   Pay Over   Time balances on your Account. Call the Customer Service number listed below for more information about this balance
computationmethodandhowresultinginterestchargesaredetermined.                           ThemethodweusetofrguretheAD0andinterertresultsindaiy
co m po und ing of interett

Paying lnterest:   lf you have a Pay Over Time balancq your due date is at least 25 days afterthe close of each billing period. We will not charge you
interest on charges added automatically to a Pay OverTime balance, or to charges that wer€ added to a PayOverTime balance at your request in prior
billing periodl ifyou paythe Account Total New Balance by the next Closing Date.
Forcign Cu;rcncy Ckarges:         lf   you nrake a Charge   irr a   foreign currency, we will conven it into   US doliars   onthe date we or our agents process it.
Wewillchargeafeeof2.T06ofthcconvertedUSdollaramount. Wewillchooseaconversionratethatbacceptabletousforthatdate,unlessa
particular rate is required by law. The conversion rate we use is no more than the highest ofiicial mte publist'ed by a government agency or the highest
interbank rate we identifu from customary banking sources on the conversion date or the prior business day. This rate may differ from rates in effect on
the date of your charge. Charges convened by establishments (such as a irlines) will be billed at the rates such establishments use.
<redit B.l.nce: Acredit balance (designated    CR) shown on lhis statenent represents money owed to you. f within the six-month period following the
date ofthe first statement indicating the credh balanceyou do not request a refund or charge enough to use up the credit balance. we will send you a
check forthe credit balance within 30 days if the amount is 51.00 or rnore.
New York residents maycontact the New York Banking Depanment to obtain                       a   comparative listing of crecit card mtes, fees and grace periods by
<alling 1-80G51&8866.




                                        u'^s rnqui'ries         'l€00-528-4800
  El     f*.fim::,t5ii":,''
         Large Print & Br.ilte Strtements
                                                                'l_336_393_ll l I
                                                                1-80G528-4800.
                                                                                       Helring lmpaired
                                                                                       TW:1€@-221-9950
                                                                                       FAX: l€0G6954090
                                                                                                                        El ffiff':';g:',{i:i',ifffi:::?T
         Lost or Stolen CQrd                                    1 €0Q,992-3404         ln NY:1€p0-522-1897                  Customer Service
         Express €ash                                           l-80O.{ASHJ.IOW'i                                           & Billing lnquiries       Payments
                                                                                                                            P.f,. BOX 981 s3s         P.O. BOX 1270
                                                                                                                            ELPASqTX                  NEWARKNJ
                                                                                                                            7999&1   sls              07r01-l 270
       Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 11 of 66


                A{neriJan Express@ Traditional Green Card                                                                                   p.3/5

                SALLY KLEEBERG
                Closing Dato 08/1 1/10                                                                               Account Ending 2-61009


     Payments and Credits
     Sumrnary

                                                                                                                                         Total
Payments                                                                                                                              -5279.62
Credits                                                                                                                                  s000
Tot!l Payment3 and Credits                                                                                                            -3279.62


I oetait             rlndicater posting daie

Payments                                                                                                                              Amount
08/01/IO*         SALLYKLEEBERG                          PAYMENT RECEIVED. THANK YOU                                                  -5279.62



     New Charges
     Summary
                                                                                                                                         Total
SAI.LY KLEEBERG 2.61017                                                                                                                 547 21
Total New Charges                                                                                                                      947.21


I oetait
           SATLY KLEEBIRG
           Card Ending 2-61 0l 7
                                                                                                                                      Amount
07   tl1/10          TOPS MARKETS#224 AMHERST                                                                                           52042
                     GROCERY STORE

07t25110             TOPS MARKETS     #224     AMHERST                                                                                  s26.79
                     GROCERY STORE




     Fees

                                                                                                                                     Amount
Total Fees lor thls Perlod                                                                                                              so.00



     2010 Fees and lnterest Totals Year-to-Date
                                                                                                                                     Amount
     Total Fees in   2O1   0                                                                                                            s35.00
     Total lnterest in 201 0                                                                                                             s0.00

     lncludes fees and interen charged for billing periods with closing dates on ot after June 25, 2010.




 lmportant Notice
 lnformation on Pay Over Time Features                                                                                  Pleasereferlopage       2
                                                                                                                        for further important
 You may have access to one or more Pay Over Time Features as part of your Card account. The current Annual             lnformatjon regarding
 Percentage Rates (APRs) for the Pay Over Time Features are as follows:                                                 your account

 For Sign and Travel, the APR is 15.24cr40.



                                                                                                                        Continued on reverse

                                                                                                     E8-00001 61 5
      Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 12 of 66


SALLY KLEEBERG                               Account Ending 2-61009
                                                                                     )   L'   .9.41s


lmportant Notice continued
.F-o-r5lgn and Travel, the APR is 15.24lo.




        ffitr                                                         EB-00001 616
     Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 13 of 66


               Avnericbn Expresso Traditional Greon Card                                                                                                      p.5/5
_=
WiENICANI
               SALLY KLEEBERG
               Closing Date 08/11/10                                                                                                    Account Ending 2-61009



NEW! American Expresso Ghinese Yuan Travelers Gheques                                                                                     For your convenience,
                                                                                                                                          you can order online
                                  Whether you're lraveling for business or enjoying a vacation in China,                                  with no purchase fe€
                                  you can enjoy the built-in protection of American Express Chinese                                       and get secure delivery
                                  Yuan Travelers Cheques. They're saler than cash because they are                                        betore you lea/e home.
                                  refundable if lost or stolen, usually within 24 hours. When purchased                                   To learn more and
                                                                                                                                          order visit
                                  before your lrip, they are usually offered at a better exchange rate                                    americanexprcss.com/
                                  than Chinese Yuan cash and can easily be exchanged for local                                            cny
                                  currency in China at over 2,000 Bank of China branches.
                                  A valid non-Chinese passport will be required to exchange Chinese Yuan Travelers
                                                                                                                                          (cE 1 13854)
                                  Chequ€s lor local cash. A savings of $1 S/order applies lhru 12131110. Limit $3,000 Chinese
                                  Yuan Travelers Cheques every 30 days when purchased with your American Expresso
                                  Card. Otfer not valid lor shipping to PO boxes or lo Arizona Cardmembers or adilresses.




   What's inside the box today?                                                                                                  ffitairywish        rfiirr*r*'
    Savings-alt-the.timq-.alllearrouRd'"Flusrth,ee-daysa,week;a.fresh-eoll€ction-of.hand{icked produsts, from.el
    lashion and travel,   on sale at savings of up to 5070 off, Visit dailywish.com/dreambig and use your American Expresso                                Card.
    0aily Wish                                           to                           who are holdets of
    be availablo                                0n a                                   suppl tgs last. Ail
                                              Ixpress melchanls. -Atl offen     a18
                                               8t                                                            Card.




   Sign up for DIRECTV service and receive a $100 Reward Card.
    Get an American Express@ branded reward card worth $100 when you use any American Express Card to subscribe
    lo any DIRECTVo service by September 3Q 2010. Packages start at only $29.99 a month,
    Ask how to get 5 months of DIRECTV's PREMIERTM Package when you purohase 2010 NFL SUNDAY TICKET.
    Just activate the PREMIER Package when you purchase NFL SUNDAY
    TICKET for only $59.99/mo for 5 months. ,Agreement required.
    Gall DIRECTV today at 1-800-810-3776!
    Must call 1-800-810-3776 to bo eligible for the offer. Offer ends 9/30/10,
    Credit card required (excepl in MA & PA). New approved customers only.
                                                                                                                                        @.J
                                                                                                                                        DIRECTV.
    Hardware available separalely. Lease and 24-month agreement required.
    Lease fee $5.00/mo. for second and each additional rsceiver. $19.95                                              ONLY ON
    Handling & Delivery fee may apply.




    itsdfiliares. ilRICWad tre C]clon Drign   bsaa tn#mabof     0lftCTV   ln,




                   Offers are made onlv to Cardmembers who meet cgrlain oualifuino criteria. Bv
                   responding you will be discloslng to the merchant lhat yoir me5t tEese criterii.
                                                                                                                        E8-00001 61 7
              Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 14 of 66

              Y
                                        Expresso Traditional Green Card                                                                                                                  p   1/5


                     SALLY KLEEBERG
                     Closing Date 0B/11/10                                                                                                                    Accounl Ending 2-61009


             New Balance                                                                             $47-Zt
                                                                                                                                       I
o            Please                                                                                08t2.6110
6
o                                                                                                                                      Account Summary
     E        See page 2 for important infolmation abotrt your account..

6
+
o                 wELcOMEDFORAN    END OF SUMMER ADVENTURE
                              onBACK TO SCHOOL BASICS.
u
0                          REMEMBERTO     USF, YOUR CARD FOR   VRruALLY EVERWHI\G, FROM ENJOYING                                           New Balance                               il7.21
                               r}IE   LAST DAYS OF SUMMER TO STOCKING UP ON TI1T ESSEMIALS.

oE
ts           EXPTORE MORE GREAT PIACES YOUR CARD IS \ryELCOMEDAT              AMEXNETWORK.COIVI/WELCOME
o
o                                                                                                                                      Custorner'Care
I
o
o




                                                                                                                                                                     I,-pe
                                                                                                                                                          ,)-t
         I   Please fold on rhe perforation below, detach and return            with ybut.puymell       t   .   ...._   .



                                                                                                                                                Ehteraccount number on all documents,
         E B:t*:*ftt"*e                  paper   crips     'H       lf,t"il"i:ff1-,',-':"*,0u.              El              i-';'Bl;9$;t        Make check.payable to Amer'rcan Express.
d                                                                                                                                               Please print clearly in bhrc or black lnk only.

N
                               hllllll glllll glLrl;r
                                             11llr                gll,,,l,glll,rllglurLrlllll,l1l.l:l
o
o
                               SALLY KLEEBERG
F
                   Fffii       83 ASTER PL
o
o                  !.5ts       EAST AMHERST NY 1 405'1.1847
o
o

o
c
F
o
                                                                              ll1lllrli,1llr{,n11llr1gllrlJrlllrlill,[f ll\,lrllr grllll,rf]ll
                  Check here ifyour address or                                AMERICAN EXPRESS
o                 phone number has chlnged.                                   P.O. BOX 1270
o
                  Note changes on reverse side'                               NEWARK NJ 07101.1270



                  CIU003tt111U?tt1631,1,?q U0000t{?eL0D00tlq?eI                                                              0?   rl



                                                                                                                                                 E8-00001 61 B
Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 15 of 66
  rt




                                                   E8-00001 61 9
                 Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 16 of 66



             EXPLAINED      V   BELOW
                                   Service Descr      n            CPT. Dx                                                      Line Balance
                       PAY UPON RECEIPI. wE cA].I TAKE CREDIT CARD INFO OVER THE PHONE                                        JT:!:t
         '(:t'I PLEASE
         J<:t:t PLEASE CALL BILLING DEPT. CALL TI{E DIRECT LINE AT 204-9090. THANK YOU.                                       :KJTTI


                                Ins Pav/.Adi aeainst Ins oendinE                                        6L.59          0.00 -61.59
   ro/29/09 1 1 r               CoRREC1 TRICHIASrS  EprLAt 67820 374.05                  52.50
   03(IL/L0                        lledicare Pavnent ,                                                   0.00
   06'125'/L0                      BLUE CROSS 6 Pavment                                                  0.00
   617307t0                        Hedicire Pavrnent                                                    34.00
   07/3O7IA                        ecceijt Assign Adj. .                                                             -10.00             8.50t'
   LO/zg/Og I  1 E              EYE EXAI,I EST PATIENT     I     g2OT2     366.53        52.53
   O3(IL{I9                         l{edicare Pavnent I                                                      0.00
   06./25/10 '                      BLUE CR0SS B Pavmerlt                                                    0.00
   07'130/t0                        uedicare Payment                                                    27.74                          24.79*




                                               w^s                                        _o
                                                                                        .1"




   L-The 'PLEASE PAY| includes unoaid co-Dav ,or co-ins. Please nake paynent.
   E-This bill applied against yoirr aeaucti6 le. You are respons ible Eo pay us.

'DATE LASTPA|D     AMOUNT       Current   Over 30    Over 60     Over 90     Over 120          lns Pending      Collections        Total Balance

   ao/oo/oo          0.00        33.29      0.00          0.00     0.00         0.00              -61.59              0.00             -28.3A
                  ANTHONE EYE CENTER
                  P.0.   BOX 807                                                                                    LEASE PAYTHIS AMOU
                  GETZVTLLE,     NY 14068                                                                                              33.29*
                                                                                                                    Ph: (715)-634-5100
          p/.Ttf 1-SALLY KLEEBERG pRV//                   I-ANTHONE, KENNETH     D.,      U.D                       Acctllz 37I2O
                                                                                                                    Date:, 08/03/10
                                                                                                                        Page 1 of         1
                 Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 17 of 66


                                                                                    BILL    DATE.          ACCOUNT     NO.     AMOUNT ENCLOSEI

          ANTHONE EYE CENTER                                                       06   / 30/ r0             37r20              $
          P.O. BoX 807
          GETZVTLLE,    NY      14058
                                                                                                                  105.03r.




           24320


           SALLY KLEEBERG                                                      ANTHONE EYE CENTER
           83 ASTER PL                                                         P.O. BOX 807
           E A}'IHERST NY 14051-1847                                           GETZVILLE,       NY       14068



                                                        CEfiroEfl}reP@EffiOHEMNE@Ets
  MESSAGESEXPLAINED           V    BELOW
    Date                                                                                                                            Line Ba
       :tT!:t PLEASE PAY UPoN RECEIPT. t^lE CAN TAKE CREDIT CARD INFO OVER THE PHONE {'I1
       rrrrrr iaEASE Cnil nrllrNe DEpT. CALL THE DIRECT LrNE AT 204:9090. IITANK yQU,. 'ltj'l
                         Ins Pav/Adi as.ainst Ins pending                     6r.59 0.00 -6r .59
  L0/29 /09 1lL          CORRECf' TRICHIASIS EPILAT 67820 374.O5     s2.50
  a3'ltr'lro                Medicare Pavment'                                  0. 00
  06/25'/n                  BLUE CROSS B Payment-                              0. 00          52. 50Jr
  L0/29 lO9 1      lL    EYE EXAH EST PATIENT         920t2 374.05 52.53
  03/rt./to                 Medicare Pavment                                   0. 00
  06   /25 / tO                         BLUE CROSS B Payrnent                                                 0. 00                    52.53'"




                                        \..



  L-The          'PLEASE PAY'     includes unpaid                         .P l eas e make pajrment            .

       LASTPAID      AMOUNT        Cuffent    Over 30      Over 60   Over 90     Over 120         lns Pending         Colleclions    Total Balance

  00/00/00             0.00        t05.03       0.00         0.00      0. 00        0. 00              -6 1 .59           0.00          43.44


^*--T P,O.
)HECK I
TAYABLE   TO:l
                    AT'ITHONE
                        BoX 807
                                EYE CENTER

                    GETZVILLE, NY 14068

                                                                                                                       Ph: (716) -634-6
            PATi/ I-SALLY KLEEBERG PRV// I-ANTHONE,                       KENNETH       D.,   l',l.D                   Acct//: 37120
                                                                                                                       Date: 06/30/IO
                                                                                                                          Page 1 of         1




                                                                                                       E8-00001 621
              Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 18 of 66


                                                                                            BILL   DATE       ACCOUNT      NO.     AMOUNT
       ANTHONE BYE CENTER                                                                08/3t/ro                37r20  $
       P.O.BOX 807
                                                                                                      DIGNFtrGNTiilIBEIMtrI
       GETZVTLLE, NY 14068
                                                                                                                      33.291\




         22039


        SALLY KLEEBERG                                                               ANTHONE EYE CENTER
        83 ASTER PL                                                                  P.0. BOX 807
        E AUHERST NY        14051-1847                                               GETZVTLLE, NY 14068



                                                         GEil[mDSf,ePffiENOEEtrAil}O@Ea
 MESSAGES EXPLAINED        V    BELQW
   Date                            Service Descr          CPT Dx
                                                               n                                 Line Ba
         :t'<:t Please Pav -Amount Due Now Fron Patient- See Red Box Thank You.                :trt:t
         :rr('. iiil5E iil uhon-ilncniFr.-wB eli[ iere-cnnori-cmD lnno ovER rHE pHoNE ':':1
         *t<:t itEASE ieir.-iriir"iNc-Dipi. ceil rne br[Eer.t,tug +r.?Q4:2Q9Q,.THANK.yQq,.....I':T
                                Ins Pav/Adi aEainst Ins pendins,                                                51    .59        0.00      -61 ,59
  t0/29 /09      1    1 L       CoRRECi'TRICHIASTS EPTLAI 61820 374.05 52,50
  03/ 17 / ro                      l{edicare Paynent                                                              0 .00
  06/25/r0                         BLUE CR0SS B Pavment                                                           0 .00
  o7'/ 30/ to                      Xedicare Pavnent                                                             34 .00
  07'/30/t0                        Accept Assiln Adj.                                                                        - 10. 00         8.50t'
  to/29 /o9      11         E   EYE EXA},I EST PATIENT                     920L2     366.53         52.53
  03'/ r1'/t0                      Medicare Payment                                                              0.00
  06 /2s / t0                      BLUE CROSS B Payment                                                          0.00
  07   /30/t0                       l'ledi   care   Pa5rment                                                    27.74                       24.79r'


                                                 Ql a-os-'
                                                 I t_-
                                                     a----
                                                                           Yg


  L-The 'PLEASE PAYt includes unpaid co-pay or co-ins. Please make payment.
  E-This bill applied against yoirr deductible. You are responsible to pay us.
OAT€ LAST PAID    AMOUNT        Current        Over 30       Over 60       Over 90     Over.120                           Colleclions     Tolal Balance

  00/00/00           0.00         0.00          33.29              0. 00     0.00           0. 00           -6r .59            0.00         -28.30

**---U P.0.      ANTHONE EYE CENTER
                     BOX 807
                                                                                                                          ueEhDlltt6u tllrtrriluls&Lr|,l

tre."I           GETZVTLLE, NY 14068                                                                                                        33,29r'

                                                                                                                           Ph: (716)-634-6100
          PAT# I-SALLY KLEEBERG PRV/i I-ANTHONE,                                KENNETH      D.,    H.D                    Acct/f:37120
                                                                                                                           Date: 08/31/lO
                                                                                                                               Page I of I


                                                                                                          E8-00001 622
                 Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 19 of 66



                 SALLY KLEEBERG(O0G8303XJoAnno L Cobhr HD169873f
                 Lffilis:
                        BuFalo crrdlology and hilmomryAsoc PC
O5117f2010 (CCP) Office/outpatient service, Level 3, eslablished            patient                             $70.00 1.00             $70.00       $0.00
05/1812010                                Modlcare
                 Contractud Adjustrnentfrom                                                                                             ($7.75)      $0.00
06/0812010       Paymentfrbm      Medicare                                                                                             ($50.52)      $g.m
06/082010        Transferfrom    lnsuranc€                                                                                             ($12.63)     $12.63
                 Your lrlsurance carrlor has applled thls amount lo your drnual deductable
O6n1f2O1O        Contractual per EoBAdjusfnentFom Blue Crcss Blue       Card                                                               $0.90     $0.00
OGI11|aO1O Paymentfom Bluscross            Blu€   Card                                                                                     $0.00     $0.00
06/'1   12010        lnsurance
                 Transfer from                                                                                                             $0.00      $0.00
0810212010 Paymentfom KLEEBERG, SALLY                                                                   1887                               $0 00     ($5.75)

                                                                                                                                           90.00     s6.88




                                                                 $+




         $0.00              $0.00             s0.00            $6.88              $0.00        $0.00                $6.88          t0.00           t6.88

                                                      Your payment is now past duo. Please remit today,
                 lf you have sent payment ln full, ploast dlsrogard thls        notlcr. HASTERGARD f VISA accept€d for Non.Medlcare pallents.

                                                                                                                   EB-00001 623
          Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 20 of 66




Dear Patient:

The following infomration is given to you as a resource to help you with insurance and your medical    bill.   Please
feel free to contact our billing office should you have questions or if we can be of service to you.

                              Billing   Office:          565-6632
                              Hours: Mon. Wed. Fri.9am - noon
                                        Tues.   Thurs.   2pm   -   5pn,


Buffalo Cardiology & Pulmonary Associates participate with Fidelis, Blue Cross & Blue Shield. of llestern New
York, Caranet, (Jnitera, Comntunily Blae, Empire Plan, Magnacare/Aetna,Independenl Health, Medicare,
Medicaid, MetElea, Meritain, Ilniversity of Buffalo Student Health Care Plan, Senbr Blue and Senior Choice,
and United lfeahhcare.

For participating plans listed above, we will forw.ard your claim to your insurance company. Any unmet dedactibles
or co-payrnents assigned. by your insurance conrpat y will be your responsibility. Necessary referral forms and co-
payments are due at the time of sewice.

If your healthinsurance pian is NOT lisied above, we are presently non-participating'with them and, monthiy
pa)rments are appreciated on your account while you are waiting for reimbursement. Any reimbursements you
receive should be forwarded to us to reduce any outstanding balance. Again, please feel frcc to contact our billing
office at565-6632 with any questions about your account.

Affention Medicare Patients:
We will submit your clain to Medicare  Part B. Medicare will pay us directly for those services rendered to you.
You are responsible for any balance up to the APPROVED anrount including your unmet deductible. This can be
verificd on the Medicare Explanation of Benelits that you receive from Medicare


                 AS A COURTESY, WE WILL BILL YOIJR INSITRANCE FOR YOUR SERVICES


Rev. 11/07




                                                                                           624
         Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 21 of 66




    ilH       AttrericanExpresso Traditional Green Card
                  a'
                                                                                p. 1/5



    ,,n
    rffi      SALLY KLEEBERG
              closing Date 09/10/10
                                                                     :




:
n
!
i
    B   See page 2 for   important information about your account.
t


,




                                                                         1625
         Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 22 of 66




   SALLY KLEEBERG                                                Account Ending 2-61009                                                                p.u5

 Pa)ments: Your payment must be sent to the payment address shown on your statement and must be received by 5 p.m. localtim! at that address to
 belreditedasofthedayitisreceived, Paymeniswereceiveafter5p.m.will notbecreditedtoyourAccourluntilthery:ad9y. Pa.ymentsmustalso:
 (1) includethe remittance coupon from yourstatement; (2) be made with a single checkdown on a US bankand payable in U5 dollart or with a
 negotiable instrument payable in US doilars and cleanblethrough the US banking system; and (3) include )ourAccountl_u_rnber.-lf yo-urp-ayment does

 payrnentsmustbemadethroughanelectronicpaymentmethodpayableinUSdollarsandclearabtethtoughtheUSbankngsynem.                                    lfweaccept
  payment in a foreign currency, we willconven it into US dollars at a conversion rate that is acceptable to us, unless a particular rate is-iequired by law.
  Pldasedo not send postdated check as they will be deposited upon receipt. Any restrictive language on a payment we accept will have noeffec on
.
  us without our express prior written approval. We will re-present to yolr finan€ial institution any p?yment that is returned unpaid.

 PermissionforElectronicWithdrawal: (1)Whenyousendacheckforpayment,yougiveuspermissiontcelectronicallywithdrawyoutpaymentfrom
 yourdepositorotherassetaccount.Wewill processcheckelectronicallybytmnsmittingtheamountofthecheckroutingnumber,accountnumber -
 lndcheckserial numbertoyourfinancial instituliooUnlessthecheckisnotprocessableelectronicallyoralesscostlyprocessisavailable. Whenwe
 process your checkelectronically, your payment may be withdnwn from your deposit or other assel accourt as soon a.s the same day we receive your
 checlgandyouwill notreceivethatcancelledcheckwirhyourfinancialaccountstatemenl.           lfwecannotcollectthefundselearonicallywemayissuea
 draftagainstyourdepositorotherassetaccountfortheamountofthecheck (2)ByusingPayByComputer.PayByPhoneoranyotherelectronic
 payment service of ourl you give us permission to electronically withdraw funds from the deposit or otherasset account you specify in the amount you
 request. PaymentsusingsuchservicesofoursreceivedafterSOOp.m.MSTmaynotbecrediteduntiltheneidday.
 HowWeCalculateYourBalance: WeusetheAverageDailyBalance(ADBI method(includingnewtransactions)tocalculatethebalanceonwhichwe
 chargeinterestforPayOverTimebalancesonyourAccount. CalltheCustomerServicenumberlistedbelowformoreinformationaboutthisbalance
 computationmethodandhowresuhinginterestchargesaredetermined.   fhemethodweusetofrguretheADBandinterestresulttindaity
 co mpou nd i ng of interest.

 Paying lnterest: lf you have a Pay Over Time balance, your due date is at least 25 days after the c lose of each billing period. We will not charge you
 interest on charges added auiomatically to a Pay Over Time balance, orto charges that were added to a Pay Over Time balance at your tequest in prior
 billing periods, ifyou oavthe AccountTotal New Ealance bythe next Clesing Date.
 ForeignCurrencyCharges: lfyoumakeaChargeinaforeigncurrency,wewillconveftitintoUSdollarsorthedateweorouragentsprocessit.
   We will <harge a fee of 2.796 of the converted U5 dollar amount. We will choose a conversion rate that is acceptable to us for that date, unless a
   particular nte is required by law. The conversion rate we use is no more than the highen official rate published by a government agency or the highest
   interbank rate we identify from customary banking sources on the conversion date or the prior business day. This rate may d iffer from rates in effect on
- -rhe-date-of-y.our-charge. -Chargesconverted byestablishments (such-as-airlines) !^rill-be.billed.atthe rates such establishmeotsuse- - - - - - -

 Credit Ealance: Acredit balance (designated    CR) shown on this statement represents moneyowed to you- lf within the six-month period following the
 date ofthe first statement indicating the credit balance you do not request a refund orcharge enough to use up the credit balance, we will send you a
 check forthe credit balance within 30 days if the amount is 51.00 or more.

 N9y Yor! r9s!{ents,may contact the New York Eanking Depart ment to obtain          a   €o.nparative,listing of credit card rates, fees and gnce periods by
 calling 1€fi)-518€866.




                                                                                                         E8-00001626
      Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 23 of 66


               American Expresso Traditional Green Card                                                                          P' 3/5
                     I
               SALLY KLEEBERG
               Closing Date 09/10/'10                                                                      Account Ending 2-61009




    Sumrnary

                                                                                                                              Total
Payments                                                                                                                    -547.21

Cr€dits                                                                                                                       s0.00
Total Payments and Credlts                                                                                                  -$47.21


I Detail            rtndicates posttng dare

Payments                                                                                                                   Amount
08/28/10'       SALLYKLEEBERb                           PAYMENT RECEIVED ACH . THANKYOU                                     -547.21.




    Summary
                                                                                                                              Total

s   LiYktEEB'E-RG2-61u7                                                                                                     31262'-
Total New Charges                                                                                                           s17.62


    Detail

g         SALLY KLEEBERG
          Card Ending2-61017
                                                                                                                           Amount
o8l11l'to       rOPs MARKETS fl224 AMHERST                                                                                    s2.00
                    GROCERY STORE

08t26t10        TOPS MARKETS         #224     AMHERST                                                                      .. 51 1.99
                    GROCERY STORE

08/30/10            TOPS MARKETS     #224     AMHERST                                                                         $3.63
                    GROCERY STORE




                                                                                                                          Amount

Total Fe€s forthls          Perlod                                                                                           $o.00




                                                                                                                          Amount
    Total Fees in   201 0                                                                                                   s3s.00
    Total lnterest in 2010                                                                                                    s0.00

    lncludes fees and inlerest charged for billing periods with closing dates on or after June 25, 2010.




                                                                                                               Continued on reverse
     Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 24 of 66


SALLY KLEEBEBG                                             Account Ending 2-61009                                                    p.45
                                                                                                                         t
lmportant Notlce
                                                                                                               Please refer to page- -2 - - -
Information on Fay Over Time Features                                                                          for further lmportant
You mav have access to one or rnore Pay Over Time Features as part of youl Card account. The current Annual    information regarding
Percentige Rates (APRs) for the Pay Over Time Features are as follows:                                         your account

For Sign and Travel, the APR is15.24%.
For Sign and Travel,   the   APR is15.24Vo'




       ffidffiili
                                                                                               Ets-UUUU1 bZU
   Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 25 of 66


           .American'Express@ Traditional Green Card                                                                                                                                p.5/5

           SALLY KLEEBERG
EgEEEJ     Closing Date 09/10/10                                                                                                                  Account Ending 2-61009



Jlow Accepti ng American Express@ Cards!                                                                                                                   lf there are other places
                                                                                                                                                           where vou would like to
                              Dollar Tree - Where everything is $1 , Use any American Express                                                              see the Card accepted,
                              Card at over 3,800 locations in 48 states. For the store nearest you                                                         please call the Customer
                              or to shop online, visit www.dollartree.com                                                                                  Service number that is
                                                                                                                                                           located on page 2 ol your
                                                                                                                                                           statemenl orthe number
         CARDS..              High Rollers - An extraordinary experience combining high-energy                                                             that is on the back of your
         WELCOME'             bowling, billiards and_lounge i1 a gniqqe aqoqp[e1e. New opening                                                             Card.
                              at Foxwoods Resort Casino. 860-312-BOWL (2695).
                                                                                                                                                           (cE 1 14091)
                              Summlt Forci Llncoln Mercury - Sales and specials on new cats,
                              trucks, SUVs and crossovers, Visit at 305 Grant Ave,, Auburn, NY.
                              31 5-252-7255 or www.su m mitf lm.com




                                       Receive an American Express@- branded reward card worth $100
                                   "   - -\
                                              /tien   y-00-   [sd any Ame ri ean Eipies
                             DIRECTV@ service by 10/31/10. Packages
                                                                                                     s-   ciird   1"o s0   bseribe-to
                                                                                                      start at only $29.99/month+.
                                                                                                                                            -a
                                                                                                                                                 ny
                                                                                                                                                      --

                                                                                                                                                                   @l
                                                                                                                                                                   DIRECTV.
                                                              Gall DIRECTV today at 1-800-375-0648.
    Ierms and Conditions: Must call l{0G37$0648 to be eligible lor the otfer Must be a naru OIBECTV suhcribr To receive rarard card payment must be made with any Annrican
    Expres Card and 0IRECIV seruice must be aclvaled for 30 days. Offers end 10t31/10. Allolv 12 weeks lor delivery ol reward card, Rewtrd card can be rsed virtuallf any,rruherc




    credit crcdit card required. Credit card not required in MA & PA. "lease required; fue $5/mo. for second and each additimal receiver Just activate any pmgrammirg pckage.

    Agreemen( cop/ provided at www.dircco.convlegal and in first bill. DIBECTV and$e Cyclone Design logo are registered trademarks of DIBECW, lnc.




                Offers are made onlv to Cardmembers who meel certain qualifying criteria. By
                respondlng you will be disclosing to the merchant lhat yol meet these criterid.
                                                                                                                      EB-00001ti29
            Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 26 of 66


                    ericah Expresso Traditional Green Card                                                                                                             p.1E

              SALLY KTEEBEFG
              Closing Date o9/10/10                                                                                                              Accounl Ending 2-61009


     New Balance                                                                                                $17-62

                                                                                                             o9125110
                                                                                                                            Account
                                                                      youraccount.
E      See page 2 for important infotmation about




                       IT'S NOT JU5T FOR            GOU RMET FARE.
                           youlr A r€RKAN llPR63          CARO   15   WEtfOr{f        AT   Arl nNDS                          l{ew Brlance                           917.62
                     Of RI'TA'JMNII              EURG€R WITH FRIES                           WlrH FiJ€NDS,
                                      - ^
                                          lIK€                                  A PIZZ A
                           WTNOYg /NO FAPI }OHMS                   'R
                                                           IV&COMI AMER]CAN EIPRfSS.


       rxruoru udns cRsqr pucts youRcARD             ts   wELcoMED lrAMtxNETwoRKcoM/w€lcoME
                                                                                                                            Cuslomer Care

                                                                                                                             ffi   Payby(omputer
                                                                                                                             til   drrrcredilc -|Jls)s,Luilr/pur




                                                             W

                          IESTEREBSn : ,                                       .:rl                                                                       870
                          95 Aliens CteekRd,.Ste:                        10'          '-                                                                 to-auv,
                          Rochester,         NY     11bi$-3250
 *    Pledse fold
Total Fcas for                                                          _. ::,..,, :..



                              lo




    Total Fees in
-Total                     Soctst     r,N?146'tr81.


    lnchdps fees        For
                         r:o a eoooo zor:                                ll]oo                               lrr'   og ?o




                                                                                                                                                     Continued on reverse



                                                                                                                                         EB-00001 630
                        Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 27 of 66



  MESSAGES EXPLAINED                    V   BELow
                                                                                                                                                                   Line Balance
          :tt(t( please pav upon Receipt.                                                                                                                     ,t*rk
          *rt* Thank You- foi vour pr-onot attention.
          :!   J<   *:tJk*Jcii>trt)t)ttktk**:lt(Jk* rt:t rt:t***J<*:t *L**lrrtlk*******rt     Jr*:t*:!*:t   J!* Jk**   Jriklc*>ttr:b)t**Jt*:t** J!:k:trtrt** * f iX
  03/o Ll TO               11                OFFICE VISIT EST LEVEL 3                       99213 272.0                 62 25
  a3/2 4/ro                                      l{edicare Paynent                                                                       0 00
  as/r olr0                                      BS OF DEDUCT Pavment                                                                    0 00
  05/L 3/t0                                      Xedic DEDUCT Palment                                                                    0 00
  06/2 8/10                                      BS OF DEDUCT Palrment                                                                   0 00
  08/r 8/t0                                    Check-Personal Pa5rment                                                                 62 25                            0. 00
  08/25        / 10        1      I E       OFFICE VISIT EST LEVEL 4                        992t4 723.L                 94.72
  oe'/16'/ l0                                    Itledi care Payment                                                                    75 78
  09/20/ 10                                      BS OF WESTER Paynent                                                                   15 15                           3.79t,




                                                                                        X




  E-This bill                   apptied against your deductible. You are responsible to pay us.
.DATE
        LAST PAID              AMOUNT

  08/t8/Lo                      62.25           3.79           0.00            0.00           0.00             0.00                 0.00             0.00                3.79
                           FRANK VOELKER,            DO
                          1825 MAPLE ROAD SUITE 5                                                                                                 EllEl^trUtU(iU   u[E |i!jl\Ygul,
                          WILLIAMSVILLE, NY I422I                                                                                                                       3.79r,

                                                                                                                                                  Ph: (716) -810-9967
               PATI| I-SALLY KLEEBERG pRV/l I-VoELKER,                                           FRAr{K      J,    DO                             Acct/l:1731
                                                                                                                                                  Date: 09/2L/lO
                                                                                                                                                         Page      I of    1




                                                                                                                                 EB-00001 631
             Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 28 of 66


                                                                      $TATEMENT         BILL             ACCQI'NT      NO.     AIIiOUNT
./      F'RANK VOELKER, DO                                                              09lzt/t0             I 73r
        i825 HAPLE ROAD SUITE 5                                                                    PLEASE PAYTHIS AMOUNT
        WILTIAT{SVILLE, NY t422I
                                                                                                                     3.79*




         1279':7



         SATLY KLEEBERG                                                          FRAI{K V0SLKER,        DO
         83 ASTOR PI,                                                            1825 UAPTE ROAD SUITE 5
         EAST AUSERST        NY   14051-1847                                     HILLTAXSVILLE, NY t4221




      Date                          Service                               CPT      Dx                                              Line Fala
         :'rrt:t p1s39e pav uoon Receint.                                                                                         **tr
        ,:ttk* Thanh You- foi vour orioot attention.                                                                              ***
        'rt:k:t*t?*ii*:t*rt*rlt(:l:tr?*******hrk*rt*******tr***rklt*tt:t*:t************x****Jr**trtk:t**:!*:t*t              *rtJk****
  03/01 /10,            11      OFFICE   VISIT EST TEVEL 3
                                    iledicare Paynent
                                                                        99213    272,0          62.25
  o3'/44/10:                                                                                                  0 00
  05 /'rj0/ i0:                     BS OF DEDUCT Parment                                                      0 00
  05 /,13 I tA.                     Hedic DEDUCT Pairnsnt                                                     0 00
  a6/48'/rc                         BS OF DEDUCT Painncnt                                                     0 00
  08l1t8lt0                         Check-Personal Papnent                                                   62 z5
  o8/a5/L}l             1 1E    OFFICE    VISIT EST I.EVEL 4            99214    723.L          94.72
  09 lilt6l l0:                     [edicare      Pavnent                                                    75,78
  0e /20/ La                        BS OF i{ESTER Payment                                                    15. 15                       3.79*




                                                                **,,*




  E-This      btr   t
                                                                                                                                     Total tsalanc

  08/                                                                                                                                      3,79

,^*   -:U
;iffJ"'Jo,l                                                                                                                               3.79,\

                                                                                                                      Ph:      16) -8 10-9967
          PLTI| I-SAILY KISEBERG PRV#                        1:-V08LKER, FRANK        J,   D0                         Acct//:1731
                                                                                                                      Date: 09/2t/LO
                                                                                                                          Page 1 of 1


                                                                                                  E8-00001 632
                  Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 29 of 66


                                                                                                   BILL   DATE      ACCOUNTNO. AMOUNTENC
    v./'FRANK VoELKER,
           :'
                                      D0                                                          05/78/rO       1731         $
          1825 I,IAPLE            ROA.D SUITE 5
                                                                                                          FIGNffiFNVIffiIBAfitrUNF
          wrLLrMsvrLLE, NY 14221
                                                                                                                             L24.50*




                I2328


           SALLY KLEEBERG                                                                   FRAI.IK VOELKER, DO
           83 ASTOR PL                                                                      1825 MAPLE ROAD SUITE 5
           EAST A}IHERST                NY        14051-1847                                WILLIAI,ISVILLE, NY 1422L




  MESSAGESEXpLATNED                     V       BELOW
    Date              I Patn   lPrvol       I       Service Description             CPT      Dx        I Cnarge I Payment I aOlust I Line Balan
            Jcr'crk       Pav uoon Receiot.                                                                                                   tt*)t
            :t:t;t Please
                   Thank You'f oi' vour orbarot attention.                                                                                    Jrrtrt

   03/0r/        Lo       1        lE           OFFICE  VISIT EST LEVEL 3         992t3     272,0           62.25
   03/ 24/       LO                                Xedicare Pavment                                                         0 00
   0s/10/n                                         BS 0F DEDUC1 Pavment                                                     0 00
   0s   / L3/ to                                   l{edic DEDUCT Palment                                                    0 00                        62.25'\
   04/ 12/       LO      118                    OFFICE VISIT EST LEVEL 3          992t3     272.0           69.08
   05   /03/     LO                                BS 0F DEDUCT Pavment                                                     0 00,
   os   / 13/ ro                                   ltedic DEDUCT Palment                                                    0 00
   05/ 13/ ro                                      Accept Assign Ailj.                                                                -6.83             62.25r.




                                                                                            $dv



   E-This bill applied against your deductible. You are responsib
        LAST PAID         AMOUNT                Current    Over 30     Over 60    Over 90     Over 120        lns Pending       Collections        Total Balance

   00/00/00                      0.00           t24 .50        0. 00      0. o0     0. 00          0. 00            0. 00             0. 00             t24,50
                         FRANK VOELKER, DO
^*---U
)HEcK I
TAYABLE   TO:l
                         1825 I,fAPLE ROAD SUITE 5
                         h,rLLrA].tsvILLE, NY 14221                                                                                                    t24-50r.

                                                                                                                                    Ph: (716) -810-9967
                PAT/i I-SALLY KLEEBERG pRV# I-VOELKER,                                 FRANK      J,   DO                           Acct#: l73l
                                                                                                                                    Date: 05/t8/lO
                                                                                                                                       Page I of I


                                                                                                                EB-00001 633
                 Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 30 of 66




                                                                                                                                                                                                              500513
                                                                                        Consistent with new {ederal credit card rules, we've revised
                       Recent changes                                                   our policies on interest rate increases as well as the factors we
                       to your account
    Y             :
                       Limitations on Annual Percentage Rate (APR) lncreases
                                                                                        may consider when increasing rates,



                       We are not increasing your current rates at lhis.time:
                  '    .                          'existing and new balances if your              accou nt is 60 or more days past due
                           .   We may inciease
                                          APRs'on
                       .       We may increase APRs for new transactions after your account has been open for a full year: based
                               on any f..rctors. including your creditworthiness and market conditions
                       .       We'll always send a notice that lists the main reasons for increasing your APRs at least 45 days before
                               the increases take effect
                       .       lf we ever increase your ,APRs, we'll periodically review your account to see if you're eligible for a
                               rate decrease
                  ptease nota that thcse samc changes are belng made to both older and newer accounts ln an eflon lo conslstently lmplement laws that only tecenlly becamc etfactlvc.




                                                                        Pagelol2                   l'800-955'7070
                                                                                     www.capitalone.com                                                          Sep, 10 - Od. 09,     2010    30 Da),s in Billing Cycle




    World MasterGard                                                                       XXXX-XXXX.XXXX.1      61   9

             NEW BALANCE                      MINIMUM PAYMENI                                      DUE DATE
                                 '                                                            Nov 06, 2010 '
                 $1,3oo.oo                               $'r5.00

                                              PIIAS g PAY AT IEASI   lHlS AlvlouMl


d       Revolving Credit Limit: $1 5,000.00                                           Cash Credit [imit: $7,500.00
o
p
E   Available Revolving credit: $l 3,700.00                                   Available Credit for Cash: $7,500.00
o



         Previous Balance                       Payments and            Credits               Fees and lnterest Charged                                 Transactions                              New Balance
                  $o.oo                                      $0.00                     +                     $0.00                     +                   t t,t00.00                                $   t,300.00



        New York residents may conlact the New York Stale Bankirq Depanment lo obtain a                                      REWARDS INFORMATION
    -   c:omlaraliVd lislin0bi crEalit tardlatci,'lce-s iirid'giacis ljbiiodi. New York Siaid Bidkidg
                                                                                                      ---
                                                                                                                            PREVIOUS AVAITABLE REWARDS BAIANCE                                                      I   3,440
        Department l-800-51 8- 8866,
                                                                                                                            RTWARDS EARNED THIS PERIOD                                                                  1,300
D
d        Renewal Notice - See both sides ol the lirst pag€ of this statement lor impoilant                                  (rellecls transactions posted during this billing cyde)
o
         inlormation about rates and interest clErge calculation,
                                                                                                                            AVAIIABLE SAIANCI AS OF 10/09/2010                                                      14,740

o        TRANSACTlONS
!
         PAYNIENTS. CREDITS & ADJUSTMENTS FOR SATI"Y (LEEBER6 #1 61 9

                                                                                                                            For up-todate rewards trarking, visit
        TRANSACTIONS FOR SAII"Y KTEEEERG #1 619
         I   .   04 OCI MARSHALLD, FAGIN DDSWILLIAM5VILLENY                                   $   1,300.00
                                                                                                                            www,capitalone.com
                                                                                                                            or simply call 1-800-228-3001
                                                                                                                                                                                      @oHxsle rewardg.
                                     )   Iotal Transactions lhis Period                      $1,300.00

             },rer".f                                                                                                     INTEREST CHARGE CATCUIATION
        FEEs
                                                                                                                      Your Annual Percentage Rate (APR) ls              fre   annual inleresl rate on your accounl.
                                                   Total Fees lhis Pedod                            $0.00
                                                     Total Fees Thh Year                            $0.s0                                       An"u:lPil;eliaee
                                                                                                                          TypeotBatance                                       "'ffi:.:iffi:"        rnterestcharye

                                                                                                                          Purchases                   4,24o/oD                      $0.00                  $0.00



         Transactions continue on page 2                                    S%e                                           Gsh                         17.gtr/o D                    $o.oo                  $0.00




                           PLEASE RETURN PORTION BELO\./ \rV!TH PAYMENT OR LOG ON TO WWW.CAPITALONE,CO!\,1                                              TO IJIAKE YOUR PAYtviENT ONLINE.

                                                                                                                                                           EB-000 01 634
      Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 31 of 66




                                                                                                                                                                                    001
                                                                                                                                                                                    09


     How cdn I aEid payinS !!!C!et!!Ie!gg!? Cach month you pay your "N€w Ealance" ln tull,                   Mailed p€ymnt! received by ur at €ny other location or in any olher lorm may not b€ credited
     you will have a minimum grace pedod ol 25 daF with no interest charge on all nff I )                    .5 ql lhe d.y we receive them.
     purchares, 2) balance lranifetr,3) 5p*ial plrqh.ses ahd 4) olher chaEer. llyou have been                          Pro.cis Paper che(ks ar an E!ggq9!igEg!d!f!!!!!gl? When you provide a check et
                                                                                                             Do you
     paying your account in full with no intelesi charg€i applied and you do not pay your next bill          prym.nt, you oulhodze us and ow .9entr eithcr ta us information ,rcm your check to makc r
     ln full, prorated lnterest ch.Iges wlll be dletled. there is no grace p€riod on cash advances,          on!-lime electronic fund lranttei trom your depo,it .ccount or io prcce$ thc paymcnl €t r
     Jpeci.l tr6n!1e6, oron any nffi transaclion when lhere it on unpoid balancc lrom a previour             ch(k transaction, when wo u3e informalion lrom your check to makg an elgctronic lund
     bi[.                                                                                                    transfer, lund! may be withdrawn from your depoit sccoqt as lggn ar lhe same day we
     How ls the bl!glg!!qh!!ggdppli€d? lntcrcst chltg.t rccruc tpm the 1) d.te ol the                        receiye your payment and you will not r4eive your qheck b.ck from youriinanqhl inltiluiion.
     iranraction, ,)date the traniaction ir processed or 3) tict calondar day ol the billlng period.         Yourauthorizatim lt nol limited by lhe date on the check. W€ miy reiubmit rnd clectrohically
     lnter€st charges accrue on flery unpaid amount until il i5 paid ln full lhiJ mean3 you may owe          collect ihe returned payment!-
I
     intereit <harger even if y9u pay the enti.e "New Belance" one month, but did not do ro tor the          Wlhat   if I tile lor3g4&gplEy? lf )€u are entitled lo bankruptsy protection, this
     prevloui month. Unpaid inlerest charges 3re added to the prcpet *gmenl of your Account.                 communicatim iJ lor inlormation only, it i9 rct an attempt to coll€ct, are3r or recover. d€bt
     Horever, we reserue ths dghl to not a$esr lnterclt (hargs ,t lny time                                   or claim. Do noi send u5 payments wlthout 5pe€klng wlth your bankuptcy attomeyor lhe.
     Do you $s6 a Uj!il!!!L!!!9!g!..lqb!!99? Y6. A minimum INTEREST CHARGE               ol $0.50 will       Bankruptcy Court ff you or your attorney would like to cont.Gt our b€nkrupt(y claim3 tcilicer
-    be irserred foreach billing period your accounl is subject to an inlerest charge.                       directly, pleEre contrct: Capital One ' PO Bex 851 67 'Ridlmond, VA 232E5.5167
     How dld you gdtglqlllhglolglgg!..llggg? lhere ar€ saeral @lculationt that €re ured to                   Ellllt.l(i nlGHIS
                                                                                                                             SUMMARY (Does Not Apply to Smll Suiinesr Accounts)
     detemine your roral lntere3t ch.rgp. 1. To get your oally Ealance: For each regrent, l) take            What To Do It You Think You Find A Mldak€ On Your Statemnl: lf you lhink theE ir an
     the beginning balance and add in ns ttansaclion! and lhe perlodlc lnleresl charge on the                enoron your rtalement, wite t0 ui €t:
     previour day'r bal8ne. 2) Subtract .ny paymenl! and credits for that tegmenl a! of thot day.            capital one
     Thc result l! the dEily bal€nce torerch segmenl. llowevel, it you paid your previou! monlh"             P   O   Bor 30285
     bElance in full (or if your belan@was z€ro ora sedit amounl), new transction3 which po3t lo             SEh Lrke Clty, tJT   64!30"0265
-I   your purchase or speclal purchase Egmenls sre not added to the dally balances. Al3o,
     lrun$ctionr thit .r. rubj.ct to a gr.cc pcriod rE not .ddcd tg the d.ily b!lrncct. 2. 1o llnd
                                                                                                                                         lollowing infomation:
     your AwraEe Daily E.lance: 'l) €dd the daily balances logelher and 2) divide the 5um by rhe             .Qg!EfjU!g!!!:    The dollar amount ot lhe lurpe(ted eror.
     number ol day! ln lhe billing cycle. 3. Eitimale your Total lntere3t Charg€: 1) muliiply your           . Dercriotion of Problemi It you think there i5 an errcr on your blll, desribe wh.t you belleve   i!
     averige daily balanr€ by the daily periodic rate and 2l multiPly the reiult by the number of days       mng and why you believe it is a mi3take.
I    in ihe billing prrlod. NoTE: Dw lo roundlng or. mjnimum lnteretl charge, thls calculation may           You muit @nt*l uJwithin 60 days after the error appeared on your 3tatemenl.
     vary trom ths interert charge adurlly asserled.                                                         YoumustnotilyusotanypoientialeroEi[lfIiling. Youmaycalluiornoiityurclectroni@lly.
--   llow can my variable A$CdIgES!E!g.9-8E!g (APR) ch.ngr? Your APR may lncrcasc or
     decrease based on one ol sw€n ltendard indk6 Fpolt€d in Ifie wall st@l.toumal. f o lind
                                                                                                             but il you do we ar€ nat requircd to inveriig.te any potentirl errotr and you moy hare to pry
                                                                                                             the amount in qwstion.
I
     which index h uaed for yow .ccount, look lor a code (P, L, C, S. D ot f) on the front ot this            While $.€ invertigat€ whether or hot lhere has been .n cr,or, th€ lollowlng ale buci
 -   slolement neK to the APR(t. Then check rhe bbls below:
                                                                                     when your Annual.
                                                                                                             . We cannol try to collect the amount in quelllon, or repon you 6s dellnquent on that smount.
                                                                                                             . The charge in querlign my remain on your rt.tcm.nt, .nd w€ mry(ontinue to ch6rge you
      code next to your
                                                                                                             interert on that.mount. But, if wr deiemine lhet we made a mi3take, you willmt have to pay
      AnnEl Perqetrtag€ lndex whlch your rat€s ars based on                           Percentage Rat€
                                                                                     wlll chanEe             th€ amount in qwstion or any intere5i or olher f€es related to that emounl.
      Rat€ (APRI                                                                                             ,While you do rct hile io pay the amoqt in              unlil we send you a notice rbout the
              P            Quaderly    Prime + matgin prwiously disclosed to you   Ihs tiEt day ofthe        outcome ol gur investigatlon, you atc
              L            Quarlerly   LIBOR + margin prsiously disclosed lo you   billing periods that      . We can apply eny unpeid amount again3t your cr€dit llmit.
              c            Ouarterly   CD + margin previouGly diFolosed to you     end in January, April,
                                                                                                             Your Rights ll You Are oislatirtied tlrith Your credil crrd PuKhar€s, ll you are di$atitfied
              s            Bankcard    Pdme a margin pteviouslydisclosed to teu    July and October.
                                                                                                             with the goods or sewi<€s that you have purchased with yourcredit cad, and you have lded in
              D            Monthly pdme + margln prevlously disclosed to you       The firsit day   ol€ach   good laith io correct the problem wilh the merchant, you may haw the right not to payth€
              F            Monthly LIBOR + margin prevlously   di$lo$d byou        monthly billing           remalning omount due on thr purch€re. To ure thi, ight, lll of the following must be truel 1.
              G            TBasury LIBOR + margin praiously disclosed to you pedod.                          The purcha3e mult have becn made in your home ltate orwilhin lO0 mil€r ol your cun€ni
                                                                                                             mailing addres3, and lhe purchase prke musl have be€n more than 95o. (Note: Neithet of thesE
     Ara th€re Addiljelglfgg!osloci€led with my a(count? Yet undercert.in circumstancet,                     are necessary if yout purchase was based on an advenlSement we malled lo you, or il we own
     you may be assessed a Late or Returned Payrcnt tee. You may also be ch€rged overlimit lces        ll    the company that rold you the goodr or seryice!.) 2. You musi hrve used your crcdit ccrd for
     pemitted by le. We rererue lh€ right to nol .s!e!l lees without prior notlce 8nd withoul                the purchaie. Purch.se3 made with cash €dvance3 lrom an ATM orwith r chek thrt acc€tser
                                                                                                             your credit €rrd accouni do rcl quslity. 3. You mult not yet hav€ fully paid tor ihe puEhaie. lf
     How can I ClplgMllEEEg!trg You may close your account by celling orwdting our'cuttomer                  all ol the cdterii .bove are mel and yau ar€ nill dirlatisfi€d wilh th€ pqrchare, cootact w
     Relarlons rr€panmenr. At rhal time, wewill provlde addltlonal detail! lncludlng paymenl                 ilrrillrE !t:
     In{ormation. ft ygu ure your credit card er charge! port to your accgunt afteryou.tk qt lg              Capital On€
                                                                                                             P.O. 8ox 30265
     close lt, we c6n keep your .ccount open.To avoid paying any applicable membe6hip teet, call
     to clore your accounl prior lo the end oI the cycle in which it i3 scheduled to be billed.              salr l..ke city, uT  64130-0185                                                                :

                                                                                                             Whilc we invdtigbte, the r.re rules apply to the dirpuied nmount .r discusted above, Alier
     What happens if my Account i5 Sutgendcd? We may clore or sutpend your account and                       rc tinish our investigation, we will tell you ourdecision. At that polnt, it re think you ow€ ,n
     your dght to oblain credll .l any time and lor eny realon, wen it you .r€ nol ln default-               amount and you do notpay we may repon you a3 dellnquenl.
     A€(ount suipenslon can be p€rmanent or tempol.ry. lf youl *counl ls closed or tuspended
     you m6l l) ttop u5ing your credit card and 4count, 2) cancel all .utomalic paymedi 3)                   Capitel one 3upportr intormation privecy protection: 3ee our website it w.capiialone.com
     deslroy all iredil cards and access checks, and 4) pay.ll amounts you ore 6, even il they were          t;plril on€ is a tederally regl5tered senice mark ol capital one Flnandal corporatlon. All liEhl!
     charged alter lhe ac@unl was cloFd or 3u3pended.                                                        releryed O 2010 Capit.l onc

     How do I M,ale-EglE!]lf,? Payment3 you mail lo u!will be ctedited to your accounl ai ot the
     busine$ daywe reieive it, as long a!: i) you 3end the bottdm ponion of thi3 rtal€ment and
     your check in the en(lo*d remltlance env€lope, and 2) your payment 13 rcc€lved ln one of oul
     processing <enten by 5pm local time. Pledse allow st ledrt O) butinos days lor mail delivay.
                                                                                                                                                                                                     TC.O6
                                                                                                                                                                                                    o'lotllo

                                                                                                                                               hB-UUUU1 635
Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 32 of 66
                                                     t




                                          Take Control                           with Online Statements
                                           Managing your account online is easy:
                                           '   Check your balance and view recent activity
                                            , View and print copies ol past statements

                                           '   Pay your bill online

                                               Sign up at: www,capitalone.com                                                        .'fo1G,


                                                   Page2ot2              l-800'955-t070
                                                            www,capilalone.com                              S€p,   l0 - Oct, 09, 2010 30 Days h        Bllling Cycle




                                                                                                               Revolving Credit    Limit:              l1 5,000.00
    World Mait€rcard                                              XXXX.XXXX.XXXX-16I9
                                                                                                  '.,'Alailable                         " .' ",
                                                                                                                        Revolving credit:              31   3,700.00
                                                                                                       ..                   credlt umh: . ., . -
    ,.,,NEW BALANCI.      .    MIN]MUM PAYMENT                           DUE DATE
                                                                                                                    "cash                               $7.500.00
        '$1,300.00             .                                   '              l0l0                                   c,titiioicoifi,.,
                        i,.
                                        $t6,oo                         Nov05,                    .,   ,,.   lvoilobl.                        .,    .    i7,!00.00


     Previour Balance          Peyment! and         Cledits            Feos   and lnterest       Transaclions                               New Balance
          J0.00                            10.00              +                    $0.00     +        $t,300.00                               fi,300.00




                        CONTINUED

    INTEREST CHARGED
                               Tolal lnterest lhk Period                 $0.00
                                 Tolal lnter€sl thig Y€ar                $0.00




                                                                                                      EB-00001 636
Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 33 of 66




                                                    EB-00001637
          Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 34 of 66




                 American Express@ Traditional Green Card                                                                                p. 1/6


                 SALLY KLEEBERG
                 Closing Date 10/11/10                                                                                 Account Ending 2-6100S


          New Balance                                                                   $19.67

o         Please                                                                 10t2611
6
o                                                                                                   Account Summ
      E    See page 2 for   important information about your account.
o
b
o
                         "Highest in Customer Satisfaction with Credit Card
                          Companies, Four Years in a Row."
                                                                                 card        the      New Balance                     J1e.67
o
Y                                                   from                                     and
2
o
G
                                                    about
                                      are     0n
f..
o
o
o                                                                                                   Customer Care
Io
 o                                                                                                          PaybyComputer
                                                                                                      lll
 o
 o                                                                                                    |fl   americanexpress.com/pbc




                                                             w
      l   Please fold on the pe!'fomtion below, detach and return with your   payment    I
                                                                                                   EB-00001
          Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 35 of 66



                                                                                                                                                   I'
  SALLY KLEEBERG                                                 Account Ending 2-61009                                                                      fflo
payments: your payment must be sent to the payment address shown on youi statement and must be recei',red by 5 p.m. localtime at that address to
.6:?'jiffii#,[:'il;il;';"ived.    paymenisiv"r".uiu.uii"iip.;.;irf;iGaditedtoyourAccounruntil fhe'nextdal- Pa.vmentsmustalso:
(1) include the iemittan'ce coupon trom y5ur statement; (2) be madi with a single check       dnwnbn    a US bank ind. payable in US dollars, or   with      a


noi.uut ulof   the auove iequiiements, iteaiiing may be delayed arid yciu inay lnZuiifle paym'e\ fees and additional intere-st charges'.€lectronic .
ptvn1.r,tr .rrt be made rhjbugh an electronic payment niethod payable in US dollars and clearable through the U$ banking tyf.I l!q"E::fl .
oaimem in a foreion currencv. fue will conven ii into US dollars at a conversion rate thal is acceptable tout trlless a particularrate i5 l:egulrqg .9y.i!?lv.
F6;.t'il!;;ij"tt-aii"2i.nu.Gultt"iwili            beaepoiiteauponreceipt. An!iestiictrvelalguageoiraprymenl.lveacceplwill havenoeffecton

peimissionforElectronicWithdrawal:           (llWhenyousendacheckforpayment,yougiveuspermissiontoelectronicallywithdrawyourpaymentfrom'
yoriJeporit o.ott         u.iorni. w" *iiipr*lri check eleci.ronicatty uytransiliniig.the imount of the check, routing number, account number
                  "..rr"t
inJcneiiseriat numbertoyourfinancial   insiitution,unlessthecheckisnotprocessableelectronicallyoralesscostlyprocessisavailable. Whenwe
                     eteitron'i.utty, your payment may bewithdrawn frorn yourdeposit orother asset account          as soon as   thesame day.we teceive.your
G;;;il;.haci
[6ei[.'.,ay**illnotreceivet'hitcun."il"dchecknithyourfinancialaccountsiatemenl. lfwecannotcollectthefundselectronicallywemay.issuea,
Jrutig"inftVorrde$sitorotherassetaccountfortheamountofthecheck (2)-ByusingPayByCompljter,PayByPhoneoranyotherelectronic'
pavrl'ni r"riic" of olrs, you give us permission ro elecrronically withdraw funds fr6m tha deposit or other asset account you sp€ciry in the amount you
ii{uest. Paymentsusing'suciservicesofoursreceivedafter8:0op.m.MsTmaynotbecrediteduntilthenextday-
HowWe(alculateyourBalqnce: WeusetheAverageDailyBalance(ADB)method(includingnewtransactbns)tocalculatethebalanceonwhichwe
.'n*g".int"iutt for e"y Oueriime balances on your Aciount.'Cill the Customer Service numbei listed below for more information about thig balance
io.iri"ii".."thoiandhowresultinginter6stchargesaredetermined. ThemethodweusetofiguretheADBandintercstresultsindaily
                           '
compounding of interest.
Paying lnterest:    lf you have a Pay Over Time balance, your cjue cjate is at least 25 days after t he clcse of each bllling period. We will not charge you. .
ini6iei  on ctr.tges Sdded automiticallyto a Pay Oveifime balance, or to charges that were added to a Pay CvqrTime balance at your requgst in prior
billing periods, ilyou pay the Account Total New Balance by the next Closing Date-
ForeignCurrencyCharjes: lfyoumakeaChargeinaforeigncurrency,wewillconvertitintoUSdollarsonlhedateweorouragentsprocessit.
We wlll charge ai"e ofi.lol6l the converteiUs dollar imount. We will choose a conversion rate that is acceptable to us for that date, unless a
puttiiuiuirutJ is t"qrired by iaw. The conversion rate we use is no more than the highest officia.l rar.e publish1l by a government agency or the.highesl
 interbank rate we idenri! fiom customary banklng sources on the conversion date or theprior business day. Thii ra-te.may differ frorn ntes in ettect on
-tfredateof.your-charge,Gharges.convert-dbyestlblishments(suchasairlines)-will-bebilledattherates-sucl'€stablishrnentsuse.--.----.--.---------
 Gredit E.lance: A credit balance (de5ignated CD shownon this statement represents rnoneyowed to you.lfwithin thesix-month period.following the
 date of ihe fim statement indicating tlie credit b-alance youdo not request a iefund or chargi'e enough io use up the credit balance, we will send you a
'check for the credit balance within 30 dayi if the amount is $1.00 or more.                                     . .                                  ;
                                                                                                                                                        -
:Niit Yoik relidentemay contact'the Neiar York Binking Depanment t6 obtiin a conipantive listing of cridl.card rates. fri:s and gpce pe.rigdf qy                  ..

calling'l-80G518-8866.                                                                                                                   ^ll ,
                                                                                                                                                        ._       ....




                                                                                                                       639
    Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 36 of 66


            "A-ari"un        Express@'   Traditional Green Caril                                       p. 3r

             SALLY KLEEBERG
             Closing Date'il 0/1 1/1 0                                           Accciunt Ending 2-61bOt




                                                                                                    Iotrl
Payments                                                                                          -$17.62

Credits                                                                                             $o.oo
Tot.l Payments and Credlts                                                                        -817,62




Payments                                                                                         Amount
O9I3OIlO*     SALLYKLEEBERG                   PAYMENT RECEIVED ACH - THANK YOU                    -$17.62

                                                    ';--..'^.1.-'
                                                                    .; i




                                                                                                    fotal
                                                                                                  '$rg.aii-
SALLY KLEEBERG 241017
Total New Charges                                                                                 $r9.67




          SALLY KTEEBERG
          Card Ending 261017
                                                                                                 Amount
09110t10       TOPS MARKFTS S224 AMHERST                                                            $2.00
               GROCERY STORE

09t26/10       TOPS MARKFTS S224 AMHER5T       NY                                                  $1 1.96
               GROCERY STORE

to/04/"to      TOPS MARKFTS S224 AMHERST       NY                                                   $5.7.1

               GROCERY STORE




                                                                                                 Amount

Total Fees for this Period                                                                         $o.oo




                                                                                     Continued on reverse
     Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 37 of 66

                                                                                                                     t/.
SALLY KLEEBERG                                         Account Ending 2-61009                                                  |*{6

lmportrant Notice
Information on Pay Over Time Features..         -                                                     Please refe1t9.p_ag,e_   _   2
                                                                                                      for further lmportant
You may have accesstoone or mole Pay OverTime Featuresas pan ofyourCard account. The current Annual   lnformatlon regarding
Percentbge Rates (APRs) for the Pay Over Time Features are as follows:                                your account

ForSlgn and Tmvel, the APR is 1 5.24V0.
For Sign and Travel, the APR is15.24Vo.




      wtrk?
                                                                                      EB-00001641
     Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 38 of 66

             tr

ffi"
1ffi6
               American Express@ Traditional Green Gard
               SALLY KLEEBERG
                                                                                                                                                                             p.5/



"I             Closins Date 10/1 1/10                                                                                                          Account Ending 2-6100:




                                                                                                                                        ,tt    - .;l-
                                                                        ,f

                                   -f
                                                                                                                     The perfect
                                                           4b
                                                              ),   s.                                            getaway starts with
                                                                                                                  rqy state of mind.                                        a't

                                                                                                          {f.
                                                          \                                                   je*+r-tjflr-i
                                                                                                                                    e   t.i'            1'-



                                        :

           With your American Express" Creen Card, you can enjoy                                                                                          IH
           built-in benefits that make travel easy and enjoyable, and stay
           protected when you're away from home.
                                                                                                                                                         .E
           PAYWTIII POfMTS' FOR TRAVEL
           Use Membership Rewardso points to fly any airline, anytime with no blackout dates or seat restrictions.
           Frorn flights, hotels, cruises to vacstion packages, simply book with American ExpressTravel, and use
           points to pay for all or just pa rt of your irip,


           Car Rental Loss & Damage lnsurance'                                                  Baggage lnsurance Plan3
           Getting into your renlal car can b€ the start of a greai vacation.                  Travel in comfort knoaring you can be corcred
           And as a Cardmember, you can relax and let rnembership put                          bythe Baggage lnsuranco Plan whenyou
           your mind at ease-That's because when you use your eligible                         purctasa your Common Carrier (plane, train,
           Card to rsserve and pay for an auto rental, you can be coverod                      ship, helicopter. or bus) tickets on your Card.
           if the car is damaged or stolen.



           Learn more about your Card at armericanexpress.com/m;greenbenefitg
       t To use Membenhip Rewards Pay with Points, you must charge travel wilh an enr0llBd Card atAnerican fxpress Travel. P0lnB will bsdebited lrom your pmgnam
         acmunt ard a cxedit for the conesponding dollar amount will be issued lo the Cad accou0t you used. lf the poinls redeemed do nol cwer the e0tire 6mum of
         the chargs, fie balancs of ttle purchase pdce will rernain m tfE Card accornt Minimum redemption ol 5,000 points. Membenhip Re$/ads program Terms and
           Cordilions apply: see membershiFowards.mm^erms
       ? Car   Remal L0ss aM Drmage lnsurance is u|dsMriten by AME( Assurance Company, Mministrative office, Ptloenix, AZ. Coverage is determined by $e lerms,
           c0nditions. and exchjslons ut Policy AX0925 0r P0liry CRI0UND and ls subiecl t0 dEnoe wllh notlce. This d0cunent does not supplefient 0r replacs tlE Pollcy.
       3
           Anrgican furess Card Baggago lrsurarpe Plan is urderwrittsn by AMO( Assurance Compily, Administmtive otfico, Phoenir, M. Cavorage is &tsmined by hs
           lerms, corditiots, and exclusiom ol Policy A(0400 or Policl BIPIND and is subject bchange wifi notice. This document does not suppl€ment 0rreploce lhe Polity.
           @ 20loAnericsn Express EanL FSB.




                   Offers are made onlv to Cardmembers who me€t certain qualifvinq criteria. Bv
                   responding you willbe discloslng to lhe merchant that yoit me6t these criteri6.
                                                                                                                 EB-00001 642
    Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 39 of 66

                                                                                                                                                                            I
SALLY KLEEBERG                                                            Account Ending 2-61009                                                                                  pit/.6




                                Use Membershlp Rewards" points to pay in full. Or pay in part and let your Card cover the rest.
                                                     Get started today at wwwAmazon.com/membershiprewards
  *"?e'i,fa?ds.
                              SHOPWTH PolNIISot                                      a{ligoncom'                                   n          E sp E;                   I
  Terms and Conditions forthe Membership Rewards' program apply. Visit membershiprewadt.com/terms or call l-800-AXP-EARN (297-3276) formore informatlon.
                               ParticiPating Panners and available rewards are subject to change without notice. PolD: Q601:000                  1




Sign up foi IIIHECW and get a $100 value reward card.

                                    Receive an American Express@- branded reward card worth $100
                                      when you use any American Express Card to subscribe to any
                            DIRECTV@ service by 10/31/10. Packages                                      start at only $29.99/month*
                                                                                                                                                                    D.l
                                                                                                                                                                    DIR   ECTV.
                                                         Call DIRECTV today at 1.800-375.0648.
  Tenns ard Conditions: Must call 1{i[3i5{648 to be eliqible for dre ofler. Mu$ Irc a nar DIBECTV subscrihr To receive rernard card payment must            b
                                                                                                                                                    ma& wih any American
  Express Card ard pIBECW service must be activated for-30 days. Offers end 10/31f0. Allorv 12 weeks for deli'rer of reward card. Hqaard card can be uscd vinually anyrvtrer




  credir iiedit canl reouked, Crediicard not r@uired in NIA & PA. tease required; fue $5/mo. fnr semnd and each a&itional recer\€r. Just actirate any progmmming pad<age.

  ngrfoment ioiry prdiided at www.directv.com/l'egal and in first bill. i)IBECry and fie Cyclone Oesign logo are regrstered trademalks of DlfltCTV   lnc.




low Accepti ng Ametican Exptess@ Gards!                                                                                                                     It lhere are olher daces
                                                                                                                                                            where you would like lo
                             Eouitv LifeStvle Properties                       - We own over 150 RV resorts and                                             see the Card accepted,
                             cahplrounodin trre ('.t.S. Cet in the zone and learn how you can                                                               olease call the Customer
                             camf -all year lor one low price! Visit www.ZoneCampin{Fass.com                                                                SeMce number that is
                                                                                                                                                            locat€d on page 2 of your
                                                                                                                                                            statement or the numb€r
       CARDS                 The Eplcurean - A French caf6 serving breakfast, lunch, and dinner                                                             that is on the back of your
       WFLCOME               Visit af 579 Troy Schenectady Rd., latham, NY. Please call                                                                     Card.
                             51 8-786-8272 or visit www,epicurean-ny.com
                                                                                                                                                            (cE 114242)
                             The Meathouse - Your full-seMce butcher shop, Unparalleled
                             hospitality in a 10-minule shopping experience.266 Main, Newtown.
                             2O3-426-5M5, www.themeathouse.com


                                                                           tT's NoTrusT FoR


                                                        BIG THINGS.
                                                 YOUR,AMERICAN       TXPRESs CARD IS PERFECT TOR      YOURWEEKIY GROCERY RUN.
                                                         SUPERMARKET5 ALL OVER TOWN WELCOME AMERICAN                  EXPRESS.



                             EXPLORE MORE GREAT PLAGS YOUR CARD IS WEI-COMED AT                               AMEXNFTWORKCOM/WEICOME




                         Offers are made onlv to Cardmembers who meet certain qualifying criterla. By
                         responding you will be disclosing to the merchant that you meet these critelia.
     H#ffi#
                                                                                                                          E8-00001 643
Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 40 of 66
                     Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 41 of 66


          DESCRIPTION OF SERVICE                                     DESCRIPTION OF SERVICE                                     DESCRIPTION OF SERVICE



SVC DATE      PATIENT                     PROCEDURE            UNT   CPT       t,lOD ICD-g          CHARGE INS PAID       PAT PAID    ADJUSTMT      PAT   POR

07126/10*     KLEEBERG,SALLY              OFF]CEIOUTPT VISIT    i 99214              172.6          i26.@ 92.93       0.00           29.20       3.87
08/11/10            I'{EDICARE PAYI4ENT                               77.44
0e/11110            tiIEDICAREDISALLoI'IANCE                          29.20
0€127/10     BS OUT OF AREA PAY},IENT                                 15. 49
 Serv'ice Provider: KULICK. KEVIN B

OI/25/IO* KLEEBERG,SALLY                  OFFICE/OUTPT VISIT    1    99213     25    172.6           83_00   60-6?    0-00           19-85       2.53
AzrcllLO            BLUES PAY}IENT                                     0.00
O3IO7 lIO           BLUES PAYI'IENT                                    0.00
03/18/10            MEDICARE PAYMENT                                   0.00
W/29/10             I'IEDICARE PAY|IENT                               50. 52
w/29/10             I'IEDICARE DISALLOIIANCE                          19.85
WP|IO             BS OUT OF AREA PAYMEMT                              10.10
  service     Prov'ider: KULICK, KEVIN B




      *                                                                                                               Undistributed    Credits          0.00
            DATE                               ACCOUNT NAME                                  rNvolcE No.
                                                                                                                 PAY THIS
      t0126110              STANLEY KLEEBERG                                                   5356205           AMOUNT
                                                                                                                            '                6.40
                                                                                    MAKE CHECK
                   WILL APPEAR ON YOUR NEXT STATEMENT                               PAYABLE TO:            BUFFALO MEDICAL

          FEDERAL    rD# 161000580

      The balance of yqrp account is due upon receipt of this statement.
      Thanlr you for your prorpt payment. Payments made are applied to the oldest
      selfpay due.

                                    CUSTOMER SERVICE: 8AM-5PM MONDAY THR UF RIDAY
                                CREDIT CARDS ACCEPTED CALL (716)630.260 OF OR PAYMENT
                                                                                                                                        517



                                                                                                               EB-00001
    Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 42 of 66

                                                                   \'




                                    {4                        7n""Jq




                                    LESTER EBER                                                  839
                                    95 Allens   Geek Rd, Ste. 10
                                    Roctrestbr,NY t46.l&325o                            a. /o   10-2mo




                                                                                         '2d1-#---

                                      HSBCS}PREMIER
I


                       a
                                      Roclester,NY 14618

                                    For

                                     rto   e aOOOO f       Or:IDOO tn. DE tq
                                                                               s*&
                                                                          EB-00001646
         Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 43 of 66




                                                                                                                                                                        p. 1/6
               American Express@ Traditional Green Card
    HT
    r#ffi      SALLY KLEEBERG
    "I         Closing Date          1   1/1   0/10                                                                                          Account Ending 2-61009

                                                                                                                        Earn points on all of your
         New Balance                                                                             $108.37                pu:rchases, everywhere you use
                                                                                                                        the Card.
                                                                                                                        Visit www.americanexpress.com/rewards
I
f        Please                                                                               11t25t10
o
5
f
                                                                                                                      Account Sum
    D    See page 2 for   important information about yout account'
                                                                                                                        Frevlous Balance                           $   1e.67
)                                                                                                                       Paynients/Credit$                         -$ r 9.67
?
                                                                                                                        Neiw Charges                            +$108.37
                       "Highest in Customer Satislaction with Credit Card
f
                        Companies, Four Years in a Row."                                                                Fees                                      t$0'00

                          American Exotess mceived the hiqhest numerical sclre amoru creditcard issuers in dre          New Balance                              $108.37
                          oroorietail J.D. Power and Asso-ciates 2007-2010 Credit Caid Satisfaction Studiess.
                          2Ot'O Ctudv based on tesoonses fmm 8.570 consumers measurinq 10 card issuers ard
                          memures boinions of corisumers abut the rssuer 0f their primary credit card. Ptoprietary      Days in Billing Period:' 30
                          study results are based on experiences and peneptions dt consumers surveyed in May
                          201 0. Your experiences may vary Visit idpowercom
                                                                                                                      l!rrclnmar     4c-o


                                                                                                                        ffi     PaybyComputer
                                                                                                                        p       americanexpress.com/pbc

                                                                                                                        Customer(are           PgybyPhon
                                                                                                                         1-80G,52&4800 1-800-472-9297
                                                                                                                              See page 2 for additional lnformation.
                                                                                                                        Q




     * ; ease' :uru oi1 :he perfu;aiion        be,cw, r,eiach anc: :eiurn with yoLlr     paymelt      i
                                                                                                                     E8-00001 647
       Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 44 of 66



 SALLY KLEEBERG                                                     Account Ending 2-61009                                                                 p.z6
payments: Your payment rnust        be sent to the payment address shown on your statemenl and must be received by 5 p.m. local time at thal add ress             to
u"'creJit"jut"findCayitisreceived. Paymeniswereceiveafter5p.m.wili notbecreditedtoyourAccour.tuntilthenextday. Paymentsmustalso:
(1) include the remittance coupon from y6ur statement; (2) be mada with a single check drawn on a us bank and.payable in us dollatt orwilh a
ild;i;;b[ ililr""i      p"viuidt" US dofiars and clearable ihrough rhe US banliing system; and (3) include;/ourAccount number. lf your.pavment does
noi1n*t allof the above iequiremenrs, crediring may be delayd and you may-iniui late payrnent fees and additional interest charges-,Electronic^
paymentsmustbemadethrbughanelecrronicpaymientmetliodpayableinUSdollarsandclearablethroughtheUSbankingsystem'                                   lfweaccept
bui..nt in a foreion currency, fre will convert ii inlo US dollars at a aonversion rate that is acceptable to us. unless a panicular rate is requi(ed qy law.
Ff,Jut o"nott"na"Jott-aut"?'checkastheywill bedepositeduponreceipt. Anyrestrictivelanguageonapaymentwea(ceplwill                            havenoeffecton
us without our expiess prior written approvil. We will rlpresentio your financial instirution any payment that is returned unpaid.
permission for Electronic Withdrawal: (1) When you send a check for payment, you give us permission to electronically withdraw your Payment from
yourdepositorolherassetaccount, Wewilfprocesicheckelectronical[bytnnsririttingtheirnountofthecheckroutingnumber,accountnumber
indcheckserial numbertoyourfinancial insiitution,unlessthecheckisnot'processableilectronicallyoralesscostlyprocessisavailable. Whenwe
process your check electroriically, your payment may be withdaawn from your deposit or other asset account as soon a5 thesarne day we receive-),our
theckaidyouwill notreceivethitcanceiledcheck-withyourfinancialaccountstatement.                   lfwecannotcoiectthefundselectronicallywemay.issuea
draftigainityourdepositorotherassetaccountfortheahountofthecheck                       (2)ByusingPayByComp.utei,PayByPhoneoranyotherelectronic
p.yme-nt   r"rJi." of oi.1s, you give   us permission to electronically   withdraw funds from the deposh or orhet    asset accouN you spe€iry in the amount you
ie{uest. Paymentsusingsucliservic6sofoursreceivedafter8:O0p.m.MSTmaynolbectediteduntilthenextday.
How We Catculate Your Ealance: We use the Average Daily Balance (ADB) method (including new transactions) to calculate the balance on which we
charge interest for Pay OverTime balances on your Ac?ount.'Callthe Customer Service number listed belovr for more information about this balance
com-putation method and how resulting inter6st charges are determined. The method we use to figute the ADB and interest results in daity
compoun di ng of i ntete st.

Paying lnterest: lf you have a Pay Over Time balance, your due date is at lean 25 days after the clole of eadr billing period. We will not charge.you.
int'erei on charges idded autom6tically ro a Pay Overfime balance. orto charges that were added to a Pay Over Time balance at your request in Priot
billing periodl ifyou pay the Account Total New Balance bythe next Closing Date.
ForeignCurrencyCharges: lfyoumakeaChargeinaforeigncurrency,wewillconvertitintoU5dollarsonthedateweorour-agentspro(essit.
We will charge a'tee oj1.7ob 6t the converted U5 dollar imounc We will choose a conversion rate t.hat is acceptable to us for that date, unless a
particular rat; is req uired by law. The conversion rate we use is no more than the highest officia_l rate publisrejl by a governm-ent -agency or the-highest
interbank rate we ident ify fiom customa ry banking sources on t he conversion date or the prior business day. This rate may differ from rates in effect on
the date of your charge. tharges convened by esGblishrnents (such as airlines) will be billed at I he rates such establishments use.
Credit Balance: A credir balarrce (designated CR) shown on this statement represents nronei owed to you- lf within the six-month period.following the
date ofthe first statement indicating tlie credit balance you do not request a refund or charge enough to use up the credit balance. we will send you a
check for the cred it balance within 30 days if the amount is $1 .00 ot more.
New York residentr may contact the New York Banking Department to obtain                a   comparative listing of credit card rates, fees and grace periods by
calling 1 €O0-51 8-8866.




  a        Customer Service & Eilling lnquiries
           lnternalional €ollect
           targe Print & Braille Statements
           Lost or Stolen   (ard
                                                             .t-800-528-4800
                                                             1-336-393-1
                                                             1-800-528-4800
                                                             1-800-992-3404
                                                                            111
                                                                                   Hearing lmpalred
                                                                                   TTY: t-80&221-995O
                                                                                   FAX: 1-80G695-9090
                                                                                   ln NY: 1 -80G522- 1897
                                                                                                                            Website: americanexpress.com
                                                                                                                            Mobile Site: amexmobilerom
                                                                                                                     Customer S€ryice
           Express Cash                                      1-800-cASH-NOW                                          & Billing lnquiries      Payments
                                                                                                                     F_O.BOX 981 535          P.O. BOX'r270
                                                                                                                     EL PASO, TX              NEWARKNJ
                                                                                                                     79998-1 s35              a7101-1270




                                                                                                            EB-000D1648
     Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 45 of 66


                 American Expresso Traditional Green Card                                                                             p. 3/6

 IEnRE5:         SALLY KLEEBERG
                 Closing Date 1'1110/10                                                                     Account Ending 2-61009


  Payments and Credits
 Summary

                                                                                                                                   Total
Paym€ntg                                                                                                                       -$19.67

Credits                                                                                                                            $o.oo
Tot l Prym€nts         and   (redits                                                                                          .$19.67


                                               .i
l,Detait             'lndi(atesponingdate
Payments                                                                                                                     Amount
10/2711O'         SALLYKLEEBERG                         PAYMENT RECEIVED ACH . THANK YOU                                       -11 9.67




  New.eharges
  Sunrnrary
                                                                                                                                   Total
                       2.61017                                                                                          '-   '"$1 08:37 - -

Total New Charges                                                                                                             $r08.37


  Detail     :   .

          SALLY KLEEBERG
          Card Ending 2-61017
                                                                                                                             Arnount

10/r r/10            TOPS MARKETS      #224   AMHERST   NY                                                                         $4.00
                     GROCERY STORE

10/30t10             TOPS MARKETS      #224   AMHERST   NY                                                                    $   i 02.37
                     GROCERY STORE

11/05/10             TOPS MARKETS      #224   AMHERST   NY                                                                         $2.00
                     GROCERY STORE




I r""t
                                                                                                                             Amount

Total Fees for this Perlod                                                                                                        $o.oo



  2010 Fees and lnterest Totals Year-to-Date
                                                                                                                             Amount
  Total Fees in 2010                                                                                                              $3s.00
  Total lnterest in 2010                                                                                                           $o.oo

  lncludes           and.interest.chprgedforbillingperiodr.whhclisingdatesonorafterJune25,20lO.'




                                                                                                                Continued on reverse

                                                                                            Ets-00001 649
       Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 46 of 66

SALLY KLEEBERG                                             Account Ending 2-61009                                                              p 4t6



lmporlant Notice
lnformation on Pay OverTime Features                                                                                      Please refer to   page   2
                                                                                                                          for funher.important. .
You may hive access to one or rnore Pay Over Time Features ai part of yourCird account, The following   are the current   lnformation regarding
AnnualFercentageRates(APRs)forPayOverTimeFeatures.         (v)indicatesvariablerate.                                      your account

For Sign and Travel, the APR is 15.24%(vl.
'For
       Sign and Travel, the APR is   152a%(vl.




          ffiffi
                                                                                            E8-00001 650
 Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 47 of 66


        American Express@ Traditional Green Card                                                                                          p. 5/6

        SALLY KLEEBERG
        closing Date 11/10/10                                                                               Accounl Ending 2-61009



Now                        American Express@ Gards!                                                           ll there are other places
                                                                                                              where you would like to
                                 les-Agreatsource for low pnces an d quick shipping on                        see the Card accepl€d,
                       candles and glasswear. Visit our site at www.Qu ickcandles.com or                      please call the Cuslomer
                       call us today at 1-800-928-6175,                                                       Servic€ number thal is
                                                                                                              located on page 2 of your
                                                                                                              siatement or the number
      CARDS .          Molye Chevrolet Buick - Rochester NY area dealer. New and used                         that is on the back of your
      WELCOME          vehicles. Visit us at 115 West Main St,, Honeoye Falls, NY.                            Card.
                       1 -866-999- 1 458 or visit wrvrv.molye.com
                                                                                                              (cE   1   1   4i!88)

                       ERGOBaby Carrier - Products to make baby wearing safe, easy and
                       comfortable--a hands-free system with an all-in-one baby carrier.
                       www.ergobabycarrier.com



 id ine'serves up to r 5% back when you dine**Eil*
                                               o
                                                          Earn up to 15% back at over ro,ooo restaurants nationwide,
                                                          Register with iDineo and get a percentage o[each bill back in your pocket
                 drink
  eat                                                     as an American Expresso Reward Card. American Express Cardmembers
                                                          who join can also get 55 toward their first Reward card. Terms apply.
                                                                                                            -
                                                          Learnmoie arid r.egistererwww.idine.c6m,/eiri€i




      Register and get 15% otl your stay of $450 or more at Naples Bay Resort.
      This four-diamond destination resort immerses guests in the relaxing ambience of an ltalian seaside village.
      Qpen-air corridors and spacious private balconies bring picturesque views and gentle breezes. The lazy river,
      poolside cabanas, nearby beaches and shopping on Fiflh Avenue alladd up to a memorable vacation.
      Register any eligible American Express@ Card in your narne for this of{er at amexnetwork.com/naplesbay
      Then, visit www,naplesbayresort.com or call 1-866-605-1199 and use your registered Card to book and pay
      for your stay. Receive 150/o olf your stay as a statement credit.




                 NAPLES BAY RESORT
                                                                                            at

                                          0n

                                                  y0ur                 may    up                     y0ur                            apply;




 What's inside the box today?                                                                    ffibaiy*rish *txn*r
  Savings all the time. all year round. Plus, three days a week, a fresh collection of hand picked products. from electronics to
  fashion and travel.     on sale at savin  of    to 500/o olf Visit dailywish,com/dreambig and use     American            Card
                                   ava                                                                                           producls will
                                                                                                                                 apply, 0flers
                                                                                                                                 Wish program
         10      or cancellation




              Ofters are made onlv lo Cardmembers who meet certain quallfvlnq crlleria. Bv
              responding you wlll be disclosing to lhe merchant that yol me6rt these criterid.
                                                                                    tB-UUUU1 651
  Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 48 of 66

SALLY KLEEBERG                                            Account Ending 2-61009                                p.6/6




   Switch to                   DIRECTV@ service                           today and save up to $120.
   Sign up for the DIRECW@ CHOICETM package or higher with any American Express@ Card by November 30, 2010
   and save $1 0 a month {or a year on top of DIRECTV's current offerl
   The DIRECTV CHOICE package features over 150 all-digital channels, plus there's no equipment to buy and no
   start-up costs!
   Simply call 1-877-336-1591 today
   to order DIRECTV service.
   Offer ends 1 1/30/1 0 and based on approved credit. Credit card required.
   except in MA & PA. New approved customers only. Lease and 24-month
   programrning agreement required. Hardware available separately. Lease
   fee of $5/mo. for 2nd & ea. additional receiver. $19.95 handling & delivery      DIRECT
   fee may apply. Applicable use tax adjustment may apply on the relail value
   of the installation.




                                               WELCOMED TO RENT A CAR
                                                 AND FILL UP ITS TANK.
                                                    YOUR AMERICAN EXPRESs CARD IS WELCOMED
                                      FOR CAR RENTAIS AND AT GAS STATIONS. HERTZ, EXXoN AND MOBILSTATIoN'I5
                                                           WELCOME AMERICAN EXPRESS.

                           EXPLORE MORE GREAT PLACES TO USE YOUR CARD AT AMEXNETWORK.COM/WELCOME




                          Offers are made onlv to Cardmembers who meet certain qualifying crlteria. By
                          responding you willbe discloslng to the merchant that yoit meet these criterie.
     Wffii
                                                                                             EB-00001 652
    Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 49 of 66

    I
'ffiehffir@W
 An lnd€pffdenl Uailss ot ths
 BlueQo* HlueShield Asshds
                                                                                                    Page       2




              suBscRtBER L|STINGWTH PREM|UM FOR                GROUP 7707-002 I          AS   OF   I I-13-10



   Subscriber                     Subscriber          Employee         Package        Contract
   lD Number                        Name              Number           Number            Type
                                                                                                        Premium
                                           002   EBER BRoS. UtNE   6   LIQUoR




                                                                          SUBTOTAL AI{OUNT
                                           007   EEER BRoS BUFFALo

  Il4r40                  KLE   EBERG, SAL LY                            0lo                 l2            951.01


                                                                         SUBTOTAL AI'IOUNT               g5r.o4




                                  Pnb bl,'l
                                            r          LE5,EKz         ael * ts{


                                                   Lzr'ferc -
                                                                                     s
                                                    4 Pee D sl+l-/                       l




                                                    )rc . -Y+#tzilT
                                                       b   f       l st'a+
                                                  F+{kzu€ fo
                                                  rx cgr-ur s 7c' zs

                                                                                                                   Fr9P3 os/B


                                                                                 -   EB-oooo1653
    Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 50 of 66


I




                                                        EB-00001654
                  Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 51 of 66




     m
     ffi
                        imerican
                         SALLY KLEEBERG
                                         Express@ Traditional Green Gard                                                                                                        p. 1/6



"I                       Closing Date 12110110                                                                                                Account Ending 2-61009

                                                                                                                        Earn points on all of your
               New Balance                                                                                    $o.oo     purchases, everywhe.re you use
                                                                                                                        the Card.
                                                                                                                        Visit www.americanexpress.com/rewards
)t             Please Pa                                                                                  12126110
;)                                                                                                                    Account Summary
I
      D         See page 2 for   important inforrnatton about your account.
                                                                                                                        Previous Ealance                           $108.37
f
                                                                                                                        Payments/Credits                          -$108.37
t
                                                                                                                        New Crarges                                     +$6.@
;                             rrs Nolusr ron H           IGH-END COUTURE.                                               Fees                                            +$o.oo


                 iI                     IOUR AMERICAN €XPiESS'CARD   15   PER'ECT FOR
                             €V€(YOAY IHINGS OR TO FINISH YOUR HOLIDAY SHOPaN6 AT
                                              ICP€I.INEX H&M AND DRUGSIORECONI.
                                                                                        Ltrru
                                                                                        dEAT    PLACEs LIKE
                                                                                                                        New Balance

                                                                                                                                          Period:
                                                                                                                                                                            $6.o0

)z
=                                                                                                                       Days in Billing             3O
t              EXPLORE MORE GREAT PLACES YOUR CARO IS WELCOMED AT               AMEXNETWORK.COWWELCOME
)                                                                                                                     Customer Care
))                                                                                                                             tay byComputer
;t                                                                                                                             :mericanexpress.com/pbc

                                                                                                                        Custorner'Gire      -:   - Pay-by Phone -.:   -'    -
                                                                                                                        l€0G.52&4800 , l-80H72-9297                   ...

                                                                                                                            Se: page 2 for additional information.
                                                                                                                        Q

                                                               &




           i   Piease   ioid on the perforation below, detach anrj return with                      payment   {
                                                                                                                      EB-00001 655
        Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 52 of 66



 SALLY KLEEBERG                                                 Account Ending 2-61009                                                                      p.u6

Payments: Your payment must be sent to the payment address shown on your statement and must be received 9y 5 p... localtime at t hat addr€ss to
Ul'creaiteOasofthedayitisreceived. Paymeniswereceiveafter5p.m.wifnotbecreditedtoyourAccountuntilthenend_ay. Payrnentsmustalso:
(tl includethe remittancecoupon     from your statement; (2) be madA with     a   singlecheckdrawn on a US bank and.payable in US dollars, or with a
i,dgoiiibl" inttrumenr pJyaOte in US doilars and clearabli ihrough the U5 banking system; and (3) include your Account number. lf your.payment does
noimeet all of the above requirements, crediting may be delayel and you may-iniui late pay.ment           fees and additional intercst charges--Electronig
                                                                                                  -learable through the U5 banking system. lf we accept
payments must be made through an electronic [aynielt mettiod payable in US dollars and
i:alment in a foreign currency, ile will convert ii into US dollars at'a ionversion rate that is acceptable to ut payment
                                                                                                                   unless a particulal rateis. required by law.
ijt6ase,Oo not sendpost-dateii check as they will be deposited upon receipt. Any restrictive langutge on a             we a(cept will have no effect on
us without ou, expiess prior wrinen approvdl. We will ri-present to your fihanciai institution any payment that is returned unpaid.

Perrnission for Electronic Withdrawat (1) When you send a check for payment, you give us permission to electronically withdraw your payment from
your deposit or other asset account. We wili procesi check electronically by transmitting.the anrount of the check routing number, acco.unt number
lnd check serial number to your financial insditution, unless the check is not'processable electronically or a less costly process is available. When we
process your check electron'ically, your payrnent may be withdrawn from your deposit or other asset accounl as soon as thesame day.we receiveyour
lfick aiO you *ill not receive t'hit canceiled chec(with )rour financial ac-count siatement. lf we cannot col.ect the funds electroniclly we may.issue a
draft igainit your deposir or other asset account for the ainount of the check (2) _8y using Pay By Compuer. Pay 8y Phone or any other electronic
puyrneirt serJice of oi.rrs. you give us permission to electronicallywithdraw funds fr6rn the dePosit or othet asset account you speciry in the amount you
le{uest. Paymentsusing-suc6servicisofoursreceivedafter8:00p.rn.MSTmaynotb€crediteduntilthene;<tday.
How We Calculate Your Bolance: We usethe Average Daily Balance (ADB) method (including new transactions) to calculatethe balarreon which we
charge interest for Pay Over Time balanceson yourAc?ount. Call the Cunomer Service number listed below for more infotmation about this balance
com-putationmethodaMhowresultinginter6nchargesaredetermined.           ThemethodweusetofiguretheADBandintercstrcsultsindoily
c ompo undi ng of inte re st.

Prylng lnterest:     lf you have a Pay Over Time balance, your due dale is at least 25 days after the close of each billing period. We will not charge.you_
inr6res-t on charges idded automirically to a Pay Overiime balance, or.tocharges that were added to a Pay OverTime balance al your request in prior
billing periods, i-fyou pay the Account Total New Ealance by the next Closing Date.
ForeignCurrencyCharges: lfyoumakeaChargeinaforeigncurrency,wewillconvenitintoUSdollarsonthedateweoroutagentsprocessit.
We will charge aiee oti.ZqO 6f the conyerteJ U5 dollar imount. We will choose a conv€rsion rate that.is ac<eplable to us for that date. unless a
panicular rat;is required by law. The conversion rate we use is no more than the highest official rate published by a governm_ent-agency orthetighest
inrerbankrareweidentihTfiomcustomarybankingsourcesontheconversiondateorrhepriorbusinessday.                            Thisnte.maydiffetfromratesineffecton
the date of your charge. tharges converted by esLblishments Guch         as airlines)   will be billed at the r"tes such establishments use.   ..   -   .


Credit Balance: A credit balance (designated CR) shown on this statement represents money owed to you.lf within the six-month period.following the
date of the first statement indicating tlie credit balance you do not request a iefund or charge enoug h to ur up the credit balance, we will send you a
check for the credit balance within 30 days if the amount is $1.00 or more.
New York residents may contact the New York Banking Department to obtain                a   comparative listing of credit card ntes, fees and grace periods by'
calling 1400-518€866.




                               &,Billine lnquiriet        l-800-528-4800 Heqringlmpalred                                   Website:- americanexpress.com
  @ ;g':xse,r;ice                                        1-336393-'l I   l1    TTY:     l€0&22i-9950                       Moblle Site: amexrnobile.com
    Large Print & Eraille Statements                     1-800-528-4800 FNCl-800595-9090
          Lost or Stolen Card                            1-80O-992-3rrO4 lnNY:1-80O-522-1897                         CuttomerServico
                                                         1€oo-cAsH-Now                                               &Billing lnquiries        Payments
          ExpressCash
                                                                                                                     P.O. BOX   98r535         P.O, BOX 1270
                                                                                                                     €L PASO,TX                NEWARKNJ
                                                                                                                     79998-l 535               07t0r-r270




                                                                                                             EB-00c01 656
        Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 53 of 66


                 American Express@ Traditional Green Card                                                                                            p. 3/6

                 SALLY KLEEBERG
                 Closing Date 12110110                                                                                   Account Ending 2-61009


     Payments and Credits
     Summary
                                                                                                                                               Total

I   Payrnents                                                                                                                               -$ 108.37

    Credits                                                                                                                                    $0.00

    Total Payments and Credits                                                                                                              -$108.37


      Dgtail        ,lndicates posting date   "
    Payments                                                                                                                                Amount
    11/28110'      SALLYKLEEBERG                          PAYMENT RECEIVED ACH - THANK YOU                                                  -$108.37




      New Charges
     Summary
                                                                                                                                               Total

    SALLY KLEEBERC 2.61017                                                                                                                     $-6   pq
    Total New Charges                                                                                                                         $6.00


      Detail
              SALLY KLEEBERG
              Card Ending 2-61017
                                                                                                                                            Amount
    11t10/10       TOPS MARKETS      #224 AMHERST         NY                                                                                   $2.00
                   GROCERY STORE

    1U04/10        TOPS MARKFTS      #224 AMHERST         NY                                                                                   $4.00
                   GROCERY STORE




      Fees

                                                                                                                                            Amount

    Total Fees for this Period                                                                                                                $o.oo



      2010 Fees 8nd lnterest Totals Year-to-Date
                                                                                                                                            Amount
      Total Fees in 201 0                                                                                                                     $35.00
      Totailnterest in201O                                                                                                                     $o.00

      lncludes fees and interest charged for billing periods with closirig dates on orafterJune 25.2010.




     lmportant Nolice
     lnformation on         Pay Over Time Features                                                                           Please refer to page 2
                                                                                                                             for further.important
     You may have access to one or rnore Pay Ovel Time Features as part ofyour Card account, The following are the curtent   lnformation regarding
     AnnualFercentageRates(APRs)forPayOverTimeFeatures.         (v) indicatesvariablerate.                                   your account

     For Sig n and Travel. the APR is   1   5.249o (v).



                                                                                                                             Continued on reverse

                                                                                                     E8-00001 657
     Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 54 of 66


SALLY KLEEBERG                              Account Ending 2-61009                  p.416



lmponant Notlce contlnued
For Sign and Traye],the Al! is 15.24% (v)




                                                                     EB-00001 658
     Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 55 of 66


,t
wlENITANI
            hmerican Express@ Traditional Green Card                                                                                                                    p.5/6

IEXPIIESE   SALLY KLEEBERG
            Closing Dale 12110110                                                                                                           Account Ending 2-61009




                          YOU CAN BE PROTECTED
                from DENTS, DINGS and ACCIDENTAL DAMAGFS.



                                                                                1i\liD cH,lltou'




            Pay withyour.American Express@ Green Card and know that
            you can be covered with the following protections:


                      PURCHASE                                      RETURN                                        EXTENDED
                      PROTBCTION'                                   PROTBCTIO}S                                   WARRAI.{IY3
                      Can cover eligible purchases                  Have up to $300 of your                       The wananty on your purchases
                      you buy against accidental                    purchase price reimbursed                     are extended {or up to one year
                      damage or theft for uP to                     if the store s return policy                  on eligible purchases with U.S.
                      90 days after purchase.                       excludes your item.                           wananties of five years or less.




                Le ar    n   m   ore   ab   out you r Card at ame ricanexpress.co m,/mygree nbe n efi ts



            ' Purchase Protection is underwritten by AMEXAssurance Company,AdminisValive 0ffice, Phoenix.AZ. Coverage is detetmined by the lerms, conditions,
              and exclusions of Poliq M0€51 or P6licy PP-lND and is subiect to $ange with notice. This document does not supplement or replace the Policy.
            ?
                lf vou try to return an eligible item within 90 days from the date of purchase and the merchant w0n1 lake it back. American Express may refurd the
                fuil purchase price. up ro-$300 per item. excludirg shipping and haridling, up to a maximum of $1.000 annually per Card account. if you purchased it
                entiiely with your eligible American Express Card.*
            3
                htended Warranty is underuritten by AMEX Assurance Company, Administrative 0f fice. Phoenix, AZ. Coverage is dete rmined by the terms, conditions,
                and exclusions of Policy M0953 or Policy EW-IND and is subiect to change with notice. This document does not supplement or replace the Policy.
            'Coverage is subject to additional terms, condilions and exclusions.
            @2010Amer'rcan Express Centurion Bank. All rights teserved.
                                                                                                                                                               m
                                                                                                                                                               ffi;3i
                                                                                                                                                              "I




                   Offers are made onlv lo Cardmembers who meet certain qualifying criteria. By
                   responding you will be disclosing to the merchant that yoit meet these criterii.
                                                                                                                   E8-00001 659
  Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 56 of 66


SALLY KLEEBERG                                                     Account Ending 2-61009                                                                    p.6/6




                                   Use Membership Rewards' points to pay for all or part of your holiday gifts at checkout.
                                                 Get started today at wwwAmazonrom/membershiprewards


        rew                    clFrwlTH               P0INTSAT             aq3;on0om' re                                   @       r';'fr' 3
   Terms and Conditions for the Membership Rewards' program apply. Visit membershiprewards.com/terms or call 1 '800-AXP-EARN (297-3276) for more information.
          participating partners and available rewards are subject to change without notice. To modiry your receipt of valuable offels frm American Ixpress,
                                                   please vlsit www.americanexpress,cofly'cholce. POID: R400t0001




        Register and get 15% oll your stay of $450 or more at Naples Bay Resoft,
        This four-diamond destination resort immerses guesls in the relaxing arnbience of an ltalian seaside village.
        Ooen-air corricjors anci spacious private baiconies bring picturesque views and gentlo breezes. Ihe lazy river,
        froolside cabanas. nearby beaches and shoppinq on Fifth Avenue all add up to a memorable vacation.
        Register any eligible Arnerican Express@ Card in your name for this offer at amexnetwork.com/naplesbay
        The n,visit www, nap lesbayresort.com or ca ll I -866-605-1 1 99 and use your registered Card to book and pay
        for your stay. Receive 150/o ofl your stay as a statement credrt.




                            NAPLES BAY RESORT
  To    elioible for rhis               the                                                                                                   between
        131711.Y0u              more
             must                                     0n
                                                                                                                           0n
                                                                                                 up                         y0ur                        apply;
  see                                     not.                0.




  Send                  Teleflora has hundreds of choices, all artistically arranged and hand delivered
 holidav                No boxes, no damaged flowers*the Teleflora difference.
 wished
  with'                       teleflora.
                        Must pay wi th arry Arnerican Express' Card- O{fer valid on amanScnr€nas worth $25.00 or more (not including service fee or tax)
                        from l2l0t i I 0-01/31/ I l. Cannot be combined with any other ofler. Arrangement prices do not include service fee or tax. Prices
                        subiect to change without notice. Ifan item is not available, a comparable substitute will be provided. Teleflora is a registered
                        trademark ofTeleflora LLC. @ 2010 Teleflora.




                            Offers are made onlv to Cardmembers who meet certain qualifvinq criteria. Bv
                            responding you willbe discloslng to the merchant that yoir me6t these criterii.
        ffitt
                                                                                                         E8-00001660
Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 57 of 66
                     Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 58 of 66



     MESSAGESEXPLATNE0           V   BELOW
                                        Service Des      n            CPT        Dx                                                    Line Balance
           :k:t:t Please Pav uoon Receipt.
           :t:t'. Thank You- foi vour Dr'omDt. attention.
                                                    ^F: ^_                                                                           ;l'kjk

      L0/ 11/10 11        E   OFFICE VISIT EST LEVEL 3              99213 723.t                  63.   15
      10/ 28'/rO                 Xedi care Pa5rment                                                            50.52
      1r/ os/ ro                  BS OF WESTER Payment                                                         10.10                             2.53x
      tL/ 08/10 l1        E   OFFICE VISIT EST LEVEL 3              99213 723-7                  63.   15
      tt/ 29/tO                 .l'[edicare Pavment                                                            5A.52
      t2/ 06'/rc                  BS 0F WESTER Payment                                                         10.10                             2.53;k




                                                                    q*on
                                                                       H      * t(-,




      E-This bill applied against your deductible. You are responsible to pay us.
.
    DATE LAST PAID    AMOUT.IT       Current   Over 30   Over 60    Over 90       Over 120             lns             Colleclions            Total Balance

      00/00/00           0. 00         2.53      2-53        0.00     0.00              0.00                 0. 00          0.00                   5.05
                     FRANK VOELKER, DO
                                                                                                                        PLEASE PAYTHIS AMOU
                     1825 }IAPLE ROAD SUIIE 5
                     WILLIAISVILLE, NY 14221                                                                                                     5.05't

                                                                                                                        Ph: (715) -810-9967
             pAT{l I-SALLY KLEEBERG pRv/l l-voELKER,                     FRANK         J,   Do                           Acctllz L73l
                                                                                                                        Date: Lzln/ LA
                                                                                                                           Page 1 of 1
Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 59 of 66




    I
    i
    a




    :

    i
    !
    1
        I




        1




                                                   E8-00001 663
   Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 60 of 66


                                                                                                    Page   I of 1


 Lester Eber

  From:     lorrie acampora
  Sent:     Wednesday, December 08, 2010 4:55 PM
  To:       Lester Eber
  Cc:       Wendy Eber
  Subject: SALLY KLEEBERG

The last check issued to Sally Kleebergfor consulting in the amount of 56,000.00 was Feb. 11, 2O1O for February

The last check issued to Westwood Country Club for dues in the amount of 429.56 was Dec, 4,2008.

Lorrie A. Oberdick
Accounting & HR Manager
Slocrrm & Sons
30 Corporate Drive
North Haven, CT 06473
203-234-6462




rzt8t20t0
                                                                                  E8-00001 664
           Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 61 of 66


     I
     it
     It
     I
     I
     t"
                                                             @w
     I

     I
     I
                                                           Fingerlakes
     i                                             BlueCrossBlueShield
                                                           150 East Main Street
                                                        Rochester, New York 14647

                              THIS IS. YOUR BLUE CROSS AND BLUE SHIELD
                                 BASIC HOSPITAL, BASIC MEDICAL AND
                            PREFERRED BLUE MILLION INSURANCE CONTRACT
                                                               ISSUED

                          FINGER LAKES HEALTH INSURANCE COMPANY, INC.
                                                                   AND

ts                       FINGER LAKES MEDICAL INSURANCE COMPANY, INC.
n thel
     ;




          This is your Contract with Finger Lakes Health lnsurance Company, lnc. and Finger Lakes Medical lnsurance
          Company, lnc., Finger Lakes Blue Cross and Blue Shield. lt is issued to the person named on lhe ldentification
          Card. This Contracl will continue unless it is terminated for any of the reasons described in the Contract.
rt        You have the right lo return this Oontract. Examine it carefully. lf you are not satisfied with this Contract, you may
          relurn it together with your ldentification Card and ask us lo cancel it. Your request must be in writing and must be
          made within ten (10) days from the date you receive lhis Contract. lf you do so, we will not provide any benefits
          under this Contract. We will refund any amount you paid lor this Contracl.




                                       FINGER LAKES HEALTH INSURANCE COMPANY, INC.
                                      FINGER LAKES MEDICAL INSURANCE COMPANY, INC

                                                  By:
                                                         Tdrl^A*
                                                              David H. Klein
                                                          Chiel Executive Officer




             TC-4 (Rev.1)                                                                                            611196


                                                                                                               -
                                                                                              -EB-oooo1665
   Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 62 of 66


r 'fl                                                                                         Page 1   of I



 Lester Eber

  From:           janet lissow
  Sent:            Tuesday,Decernber21,20109:00AM
  To:              Lester Eber
  Subject:         SallY Kleeberg
  Attachments: Sally Kleeberg 1221 1 0.xls

Mr. Eber,

        Attached is the spreadsheet of what I know you have paid for Sally starting back in August,
2010.

Your Excellus coverage is the Blue Million Plan, I have nothing that says that in writing. I don't   see   it
even nn you Renefits Card,


lqnet Lissow
Adminiltrotive fuli*ont
Ebel Blcb Wlne &          Lllrcr
IJEUADDEEjII
95 Allens Creeh Rd.
Blds 2 Suites lO & 11
Roche$er, NV 14618-3252
Ph: (s8s) 360-z12z10
Foxr (585) 360- 42ll




1.2t21/20t0
                                                                            EB-00001666
                                        Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 63 of 66




          Sally Kleeberg's expenses paid by Mr. Eber




                          Excellus                     American Eroress    { Dental I        Frank Voelker. DO   Anthone Eye Center Buffalo Medlcal Group       Assoc      Total Due

                               951.M      #775
           w1'U2014                                                                                      62.25
                                                                  47.21
                                                                                                                               1a tc
           at24tzo1(
                                                                                                                                                                   6.88
           9111t201(           951.04     # 765
           9t3U201t                                                'i7.6
           9t3Wm1t                                                                                        3.79
           10t4t201(                                                              1.300.
           10tEt201(           951.94     # 872
          10t"6t?o1(                                               19.67
          11t10t201(                                                                                                                                 6.4C
          'l1t10Do1(           951.04     # 839
          11125t201C                                              108_37
          12hAnA1(             951.&      # 855

          Total               4,7#.1(                             192.87          1.300.0c               66.04                 33.2S                 6.4C           6.88     6.361.58




]t
      I
     J}



                                                                                                                                                            EB-00001667
   Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 64 of 66


                                                                                                       Page   I of I


 Lester Eber

  From:       janet lissow
  Sent: Wednesday, December 08, 2010 12:42 ?M
  To: Lester Eber
  Subject: Sally's letter

Dear Sally,

        I understand that you have decided to manage the payment of your medical bills on your own. lf this is
your final decision, please know that I will help you in any way I can.

        That being said, I would like to come up with a plan with you to make the payment of your Excellus I
BlueCross. I have enclosed a copy of the Excellus December statement as an example of what I will send to you
each month. Due to the short time factor we have to get this payment to Excellus, I would like to give you a call
with amount due and to let you know your statement is on its way. I ask that you make your check out directly to
Ercellus and thcn hove you drop it in thc mail with thc rcturn cnvclope I will send to you as well. We can
continue this process if it proves to be successful.

        I am certainly up    for any suggestions you might have to make this transaction as smooth as possible on
you.




12t8t2010
                                                                                      E8-00001 668
     Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 65 of 66


                                                                                               Page 1 of2




    Lester Eber

    From:      Elliott Gumaer [egumaerl@yahoo.com]
    Sent: Friday, November 19,2010 3:19 PM
    To: janet lissow
    Cc: Lester Eber
    Subiect: Re: Sally Kleeberg

Lester (and Janet), sign it and send it. The letter is fine and should throw future issues from you
to the Bank, which is just what I wished to accpomplish. In the fuure should Sally call you
regarding a medical expense, you can refer to this letter and tell her to contact Hawks. Happy
Thanksgiving to you both (should I not speak to you before the great day) and don't forget that a
nice bottle of wine compliments any meal. Mike
t

--    On   Fri, 11/19/10, janet lissow li.lisson@aberbros.com> wrote


    From: janet lissow <j.lissow@eberbros.com>
    Subject: Sally Kleeberg
    To: "Gumaer, Elliott" <EGumaer@nixonpeabody.corn), "Elliott Gumaer"
    <egurnaerl @yahoo. com>
    Date: Friday, November 19,2010,2:56 PM

    Hello Mr, Gumaer,



           Could you please look over the revised letter Mr. Eber wants to send to Sally? Please let
    me or Mr. Eber know you thoughts so we can get this letter out when Mr, Eber feels
     comfortable.




     Many thanks, have a great Thanksgiving!




     Jqnet Lissow
     Administrotiue Alsistqnt

     Eber Brot. Wlne & Llquor



     NEUADDPHIT



    1U19t2010
                                                                             E8-00001 669
 Case 1:16-cv-09517-LAK-KHP Document 262-5 Filed 11/08/19 Page 66 of 66


                                                                  Page2   ofZ


95 Allens Creeh Rd.

Bldg   2   Suitel   lo &   11




Rochester,    NV     14618-3252

Ph: (585) 360,-424o.


Fox: (s85) 360- 42tl




n^9t2010
                                                    E8-00001670
